EXHIBIT 10.1

 

 

 

 

CREDIT AND SECURITY AGREEMENT

 

 

by and between

 

 

NSREIT DOR LOAN, LLC, as the Borrower

 

 

and

 

 

DORAL BANK, as the Lender

 

 

--------------------------------------------------------------------------------


Dated as of July 31, 2012

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Definitions and Principles of Construction

1

 

 

 

1.01

Defined Terms

1

1.02

Principles of Construction

15

 

 

 

Section 2.

Amount and Terms of Availability

15

 

 

 

2.01

Availability

16

2.02

Borrowing Thresholds

16

2.03

Asset Review; Request for Advance

16

2.04

Disbursement of Funds

17

2.05

The Loan; Receipt of Payments; The Note

18

2.06

Accrual and Computation of Interest

18

2.07

Interest Payments, Principal Payments and Termination Date

19

2.08

Portfolio Cash Flow; Application of Payments

20

2.09

Increased Costs

22

2.10

Maximum Interest, Controlling Agreement

22

2.11

Late Charge

24

2.12

Capital Adequacy

24

2.13

First Extension Option

25

2.14

Second Extension Option

26

2.15

Third Extension Option

27

2.16

No Advances During Extension Terms

28

 

 

 

Section 3.

Fees

28

 

 

 

3.01

Fees

28

 

 

 

Section 4.

Prepayments; Payments

28

 

 

 

4.01

Terminating Prepayment

28

4.02

Mandatory Prepayments

29

4.03

Voluntary Release of Whole Loans; Property Releases

30

4.04

Method and Place of Payment

31

4.05

Net Payments

31

4.06

Full Recourse

32

 

 

 

Section 5.

Conditions Precedent and Grant of Security Interest

32

 

 

 

5.01

Execution of Agreement and other Credit Documents

32

5.02

No Default; Representations and Warranties

32

5.03

Request for Advance

32

5.04

Opinions of Counsel

32

5.05

Diligence

32

5.06

Documents; Proceedings

33

5.07

Financial Statements

33

5.08

Credit Reports

33

5.09

Security Interest

33

5.10

No Material Adverse Effect

36

 

i

--------------------------------------------------------------------------------


 

5.11

No Existing Indebtedness or Liens

36

5.12

Delivery of the Collateral

36

5.13

Fees and Expenses

36

5.14

No Litigation

36

5.15

Appraisals

37

5.16

Eligible Loans

37

5.17

Terminations by Existing Lender

37

5.18

Collection Account

37

5.19

Reserves

37

 

 

 

Section 6.

Representations, Warranties and Agreements

37

 

 

 

6.01

Status

37

6.02

Power and Authority

37

6.03

No Violation

38

6.04

Governmental Approvals

38

6.05

Financial Statements; Financial Condition; Undisclosed Liabilities; etc

38

6.06

Litigation

38

6.07

True and Complete Disclosure

39

6.08

Use of Proceeds; Margin Regulations

39

6.09

Tax Returns and Payments

39

6.10

Compliance with ERISA

39

6.11

Compliance with Statutes, etc

40

6.12

Investment Company Act

40

6.13

No Burdensome Agreement

40

6.14

Security Interests

40

6.15

Registration

40

6.16

Representations Relating to Eligible Loans

40

6.17

Title to Property

41

6.18

Fictitious Names, etc

41

6.19

Solvency

42

6.20

No Investigations

42

 

 

 

Section 7.

Affirmative Covenants

42

 

 

 

7.01

Information Covenants

42

7.02

Books, Records and Inspections

43

7.03

Maintenance of Insurance

43

7.04

Franchises

44

7.05

Compliance with Statutes, etc

44

7.06

ERISA

44

7.07

Performance of Obligations

45

7.08

Payment of Taxes

45

7.09

Separateness, etc

45

7.10

Collateral

46

7.11

Reserves

47

7.12

Custodian

47

7.13

Servicing

47

7.14

Appraisal

48

 

ii

--------------------------------------------------------------------------------


 

Section 8.

Negative Covenants

48

 

 

 

8.01

Liens

49

8.02

Consolidation, Merger, Sale of Assets, etc

49

8.03

Indebtedness

49

8.04

Advances, Investments and Loans

49

8.05

Transactions with Affiliates

49

8.06

Restructurings of Eligible Loans

50

8.07

Modifications of Charter Documents and Certain Other Agreements

50

8.08

Business

50

 

 

 

Section 9.

Events of Default; Remedies

51

 

 

 

9.01

Events of Default

51

9.02

Remedies

53

 

 

 

Section 10.

Miscellaneous

54

 

 

 

10.01

Payment of Expenses; Indemnity

54

10.02

Notices

56

10.03

Benefit of Agreement

57

10.04

No Waiver; Remedies Cumulative

57

10.05

Calculation; Computations

57

10.06

Governing Law; Submission to Jurisdiction; Venue

58

10.07

No Proceedings

58

10.08

Assignment and Participation

58

10.09

Obligation to Make Payments in Dollars

59

10.10

Counterparts

59

10.11

Headings Descriptive

59

10.12

Modification

59

10.13

Survival

59

10.14

Appointment of Lender as Attorney-In-Fact

60

10.15

Waiver

61

10.16

Waiver of Jury Trial

61

10.17

Exhibits and Schedules

61

10.18

Severability of Provisions

61

10.19

Further Instruments

62

10.20

Splitting of the Note, this Agreement and other Credit Documents; Transfer of
Note; Replacement of Lost Note

62

10.21

Confidentiality and Publicity

63

10.22

Certain Waivers

63

10.23

Good Faith and Fair Dealing

64

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE 6.05(b)

-

Liabilities and Obligations

SCHEDULE 6.18

-

Organizational Information

SCHEDULE 10.02

-

Notice Addresses

SCHEDULE 10.08

-

Non-Permitted Assignees

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

-

Form of Request for Advance

EXHIBIT B

-

Form of Confirmation Certificate

EXHIBIT C

-

Form of Release Request

 

iv

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of July 31,
2012, by and between NSREIT DOR LOAN, LLC, a Delaware limited liability company
(the “Borrower”), having an address c/o NorthStar Realty Finance Corp., 399 Park
Avenue, 18th Floor, New York, New York 10022, and DORAL BANK (the “Lender”),
having an address at 623 Fifth Avenue, 16th Floor, New York, New York 10022.

 

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lender is willing to consider making Advances from time to time to the Borrower
as provided herein;

 

NOW, THEREFORE, IT IS AGREED:

 

Section 1.                                            Definitions and Principles
of Construction.

 

1.01                           Defined Terms.  As used in this Agreement (as
defined below), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Additional Sums” shall have the meaning provided in Section 2.10(b).

 

“Advance” shall have the meaning provided in Section 2.01.

 

“Advance Account” shall mean a deposit account designated by the Borrower by
written notice to the Lender and approved by the Lender.

 

“Advance Rate” shall mean at any time with respect to any Eligible Loan the
actual rate, stated as a percentage, that reflects the ratio of the Allocated
Loan Amount of that Eligible Loan to the outstanding principal balance of the
Eligible Loan.

 

“Advance Request Deadline” shall have the meaning provided in Section 2.03(a).

 

“Affiliate” shall mean, as to any Person, any other Person (other than an
individual) directly or indirectly Controlling, Controlled by, or under direct
or indirect common Control with, such Person.

 

“Agreement” shall mean this Credit and Security Agreement, as modified,
supplemented, amended or restated from time to time.

 

“Allocated Loan Amount” shall mean, with respect to any Eligible Loan included
in the Eligible Loan Pool as of any date of determination, (a) the sum of all
Advances made with respect to such Eligible Loan, minus (b) the sum of all
repayments of the principal amount of such Advances.

 

1

--------------------------------------------------------------------------------


 

“Alternate Rate” shall mean, in the event the LIBOR Rate is no longer available
or charging of Interest that is calculated based upon the LIBOR Rate would
violate applicable law or regulation, the “prime rate” (or “base rate”) reported
in the Money Rates column or section of The Wall Street Journal published on the
second full Business Day preceding the applicable Payment Date as having been
the rate in effect for corporate loans at large U.S. money center commercial
banks (whether or not such rate has actually been charged by any such bank) or,
if The Wall Street Journal ceases publication of such “prime rate” or “base
rate,” the annual rate of interest announced by JPMorgan Chase Bank, N.A. (or
another financial institution with a main or branch office in New York City,
New York, selected, from time to time, by the Lender in its reasonable
discretion) from time to time as its “prime rate” or “base rate” in effect at
its principal office in New York, New York at 5:00 p.m., New York City time, for
such date.

 

“Applicable Margin” shall mean, with respect to any Eligible Loan included in
the Eligible Loan Pool as of any date of determination, including, without
limitation, any Payment Date, the date of payment of any Release Amount or other
Mandatory Prepayment with respect thereto or the Termination Date, (a) if the
then Advance Rate for such Eligible Loan is less than or equal to 50.0%, three
and ninety-five hundredths percent (3.95%), unless adjusted by Lender in its
Permitted Discretion, (b) if the then Advance Rate for such Eligible Loan is
greater than 50.0% but less than or equal to 55.0%, an amount as determined by
Lender in its Permitted Discretion and set forth in the related Confirmation
Certificate not less than three and ninety-five hundredths percent (3.95%) and
not greater than four and one-half percent (4.50%), (c) if the then Advance Rate
for such Eligible Loan is greater than 55.0% but less than or equal to 60.0%, an
amount as determined by Lender in its Permitted Discretion and set forth in the
related Confirmation Certificate not less than four and four tenths percent
(4.40%) and not greater than four and ninety-five hundredths percent (4.95%),
(d) if the then Advance Rate for such Eligible Loan is greater than 60.0% but
less than or equal to 65.0%, an amount as determined by Lender in its Permitted
Discretion and set forth in the related Confirmation Certificate not less than
four and eighty-five hundredths percent (4.85%) and not greater than five and
one-half percent (5.50%), and (e) if the then Advance Rate for such Eligible
Loan is greater than 65.0% but less than or equal to 70.0%, an amount as
determined by Lender in its Permitted Discretion and set forth in the related
Confirmation Certificate not less than five and four tenths percent (5.40%) and
not greater than five and ninety-five hundredths percent (5.95%); provided,
however, that the Applicable Margin with respect to an Eligible Loan may instead
be determined based on the weighted average of Advance Rates for such Eligible
Loan and one or more other Eligible Loans, to the extent provided for in the
applicable Confirmation Certificate(s).

 

“Applicable Usury Law” shall have the meaning provided in Section 2.10(c).

 

“Appraisal” shall mean a FIRREA-compliant appraisal of the fair value of the
applicable Collateral performed by a state-licensed or state-certified
appraiser.

 

“Asset” shall mean a Mortgage Loan, a Senior Participation or a Loan-on-Loan
acquired or originated from time to time by the Borrower.

 

“Asset Review Request” has the meaning assigned to it in Section 2.03.

 

2

--------------------------------------------------------------------------------


 

“Asset Value” shall mean with respect to any Eligible Loan, the lesser of
(a) the actual outstanding principal amount of the applicable Eligible Loan and
(b) the Lender’s determination of value (made in its Permitted Discretion) of
such Eligible Loan based solely upon the Lender’s review of such Eligible Loan
and its related file including any applicable Appraisal with respect thereto.

 

“Availability” shall mean, as of any date of determination, the Maximum
Availability minus the Principal Amount, subject to the limitations set forth in
Section 2.01.

 

“Availability Period” shall mean the period from and including the Effective
Date through and including July 30, 2015.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower Parties” shall have the meaning provided in Section 10.21.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Capital Stock” shall mean, with respect to any Person, any capital stock
(including common stock but excluding preferred stock), shares, interests
(including, without limitation, membership interests, general partnership
interests and limited partnership interests), units or other equity ownership
interests (however designated) in such Person and any rights (other than debt
securities convertible into or exchangeable for corporate stock), warrants or
options to purchase any thereof.

 

“Change in Control” shall mean any of the following:

 

(i)                                     Guarantor shall at any time cease to
own, directly or indirectly, 100% of, or otherwise shall Transfer any of, the
Capital Stock in the Borrower, unless in each case the Transfer has been
consented to by the Lender;

 

(ii)                                  The Transfer of all or substantially all
of the Borrower’s assets (unless the Allocated Loan Amounts of the Eligible
Loans that are sold are repaid, pursuant to the terms and conditions of this
Agreement, on or before the date of such Transfer); or

 

(iii)                               If REIT shall cease to own and Control, of
record and beneficially, 51% of the Capital Stock of Guarantor.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

3

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning provided in Section 5.09, and includes all
Assets which are the subject of any Collateral Documents now or hereafter
approved by the Lender and delivered to the Custodian.

 

“Collateral Document” shall mean, as to any Asset, which Asset has been or is to
be pledged to the Lender as Collateral, any document, instrument, certificate or
agreement relating to an Asset which evidences, governs, secures and/or pertains
to such Asset and any other document, instrument, certificate or agreement which
Lender may from time to time require in order to obtain a perfected lien,
security interest or pledge in such Asset, including, but not be limited, as
applicable, to the following types of documents and instruments:

 

(i)                                     The original (or copy if the Asset is a
Senior Participation) Mortgage Note executed with respect to an Asset by a third
party in favor of the Borrower (or properly endorsed to the Borrower if acquired
by the Borrower or if the Asset is a Loan-on-Loan) and an original allonge
endorsed in blank by the Borrower;

 

(ii)                                  The original (or copy if the Asset is a
Senior Participation) recorded Mortgage securing such Mortgage Note, or a copy
of the original Mortgage securing such Mortgage Note, certified by the Borrower
to be a true copy of the original instrument submitted for recording;

 

(iii)                               If the Mortgage Note was acquired by the
Borrower or if the Asset is a Loan-on-Loan, an original recorded assignment of
the related Mortgage to the Borrower or a copy of such assignment certified by
the Borrower to be a true copy of the original instrument submitted for
recording and a certified copy of each intervening assignment of such Mortgage,
if any;

 

(iv)                              An original assignment of the Mortgage by the
Borrower in blank, but otherwise in recordable form, and if appropriate filing
and recording information regarding the Mortgage and each assignment thereof has
not been inserted into the assignment, the Borrower hereby authorizes the Lender
and the Custodian to insert such information, when available;

 

(v)                                 If the Asset is a Loan-on-Loan, (A) the
original note evidencing such Loan-on-Loan, and original allonge endorsed in
blank by the Borrower, and (B) the original pledge and/or security agreement
securing such Loan-on-Loan, assigned in blank by the Borrower;

 

(vi)                              The original (or copy if the Asset is a Senior
Participation) personal guaranty of all Persons directly or indirectly
guaranteeing repayment of a Mortgage Note (and, if the Asset is a Loan-on-Loan,
the original personal guaranty of all Persons directly or indirectly
guaranteeing repayment of the promissory note evidencing such Loan-on-Loan);

 

(vii)                           The original (or copy if the Asset is a Senior
Participation) loan policy of title insurance in the most recently revised ALTA
or equivalent form issued by a title insurance company reasonably satisfactory
to the Lender

 

4

--------------------------------------------------------------------------------


 

(or, if a title policy meeting the foregoing description has not yet been
issued, as evidenced by a signed title escrow letter from the title insurance
company, incorporating a pro-forma title policy or a commitment for title
insurance “marked up” at the closing of the Mortgage Loan and a binding
enforceable commitment of the applicable title insurance company to issue the
policy described in such commitment without any conditions to such issuance)
insuring, in a policy amount reasonably satisfactory to the Lender, the
applicable Mortgage;

 

(viii)                        The original (or copy if the Asset is a Senior
Participation) opinion of legal counsel to the Underlying Obligor, in form and
substance reasonably satisfactory to the Lender, allowing reliance on such
opinion by the Borrower’s (or if the Asset is a Senior Participation or a
Loan-on-Loan, the applicable third party-mortgagee’s) successors and assigns,
unless otherwise agreed to by the Lender; and

 

(ix)                                If the Asset is a Senior Participation,
(A) an original participation agreement executed by the Borrower and the
third-party mortgagee issuing the subject senior participation interest in the
underlying Mortgage Loan, (B) an original participation certificate evidencing
the subject senior participation interest held by the Borrower in the underlying
Mortgage Loan, and (C) an original assignment of the subject senior
participation interest and related participation agreement and participation
certificate, by the Borrower in blank.

 

“Collection Account” shall mean the account established with Doral Bank in the
name of Borrower, into which all Portfolio Cash Flow shall be deposited.  The
Collection Account shall be interest bearing and any interest accrued on
balances in the Collection Account shall be added to and become a part of the
funds available for distribution pursuant to Section 2.08(b).

 

“Confirmation Certificate” shall mean, with respect to any Asset that is an
Eligible Loan, a certificate, substantially in the form of Exhibit B, signed by
the Lender and the Borrower as of the Initial Borrowing Date with respect
thereto identifying such Asset as an Eligible Loan (and reissued periodically
thereafter to reflect any adjustment to the Advance Rate therefor and resulting
Applicable Margin as of any date of determination), and setting forth, among
other things, the applicable Maximum Advance Rate, initial Advance Amount and
Applicable Margin for such Eligible Loan, the Release Amount for such Eligible
Loan, and the initial maturity date for such Eligible Loan.

 

“Commitment Fee” shall have the meaning provided in Section 3.01(a).

 

“Control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ability to exercise voting power, by contract, or
otherwise, and the terms “Controlling” and “Controlled” shall have correlative
meanings.

 

5

--------------------------------------------------------------------------------


 

“Credit Documents” shall mean this Agreement, the Note, the Pledge Agreement,
the Custodial Agreement, the Guaranty, the Environmental Indemnity, the
Servicing Agreement, any other document, instrument or agreement executed by the
Borrower or other Person from time to time in connection with this Agreement or
other Credit Document or Advances, as each may be amended, supplemented,
modified or restated from time to time.

 

“Custodial Agreement” shall mean the Custodial Agreement by and among the
Borrower, the Lender and the Custodian, dated as of the Effective Date, as the
same may be amended, supplemented, modified or restated from time to time.

 

“Custodial Certification” shall mean the trust receipt (which shall be
electronically transmitted) in the form annexed as Annex 2 to the Custodial
Agreement, duly completed and signed by the Custodian, including the applicable
Eligible Loan Schedule and Exception Report referenced in the Custodial
Agreement.

 

“Custodial Fees” shall have the meaning provided in Section 7.12.

 

“Custodian” shall mean Wells Fargo Bank, National Association, and its
successors and assigns, as may be appointed by the Lender from time to time.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulted Eligible Loan” shall have the meaning provided in Section 9.01(b).

 

“Default Rate” shall have the meaning provided in Section 2.06(b).

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Effective Date” shall mean July 31, 2012.

 

“Eligible Loan” shall mean a Mortgage Loan, a Senior Participation or a
Loan-on-Loan that is owned, acquired or to be acquired (including with the
proceeds of the relevant Advance) by the Borrower, in each case which is
acceptable to the Lender in the Lender’s sole and absolute discretion, exercised
in good faith, based upon the Lender’s due diligence review following the
Lender’s receipt of the applicable Collateral Documents in accordance with
Section 2.03 hereof.

 

“Eligible Loan Pool” shall mean at any time all of the Eligible Loans that have
been approved by the Lender, for which one or more Advances have been made, and
which has not been released from the Eligible Loan Pool.

 

“Environmental Indemnity” shall mean that certain environmental and ADA
indemnity given by Borrower and Guarantor in favor of Lender, dated as of the
Effective Date, as same may be amended, supplemented, modified or restated from
time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section

 

6

--------------------------------------------------------------------------------


 

references to ERISA are to ERISA, as in effect on the Effective Date, and to any
subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

 

“ERISA Affiliate” shall mean any person (as defined in Section 3(9) of ERISA)
which together with the Borrower or any of its Subsidiaries would be a member of
the same “controlled group” within the meaning of Section 414(b), (c), (m) and
(o) of the Code.

 

“Extension Term” shall mean any term of the Loan following July 30, 2015 which
has been extended pursuant to the provisions of Section 2.13, 2.14 or 2.15.

 

“Event of Default” shall have the meaning provided in Section 9 hereof.

 

“Fees” shall mean the Commitment Fee, the Non-Utilization Fee, the Custodial
Fees and any other fees charged by the Lender in connection with the
Availability as provided under this Agreement, including, without limitation the
fees and expenses set forth in Section 10.01(a) hereof.

 

“Fitch” shall mean Fitch, Inc.

 

“GAAP” shall mean generally accepted accounting principles recognized as such in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board consistently applied.

 

“Guarantor” shall mean Holdings.

 

“Guaranty” shall mean the Guaranty, dated as of the Effective Date, by the
Guarantor in favor of the Lender, as the same may be amended, supplemented,
modified, restated and/or ratified and confirmed from time to time.

 

“Holdings” shall mean NorthStar Real Estate Income Trust Operating Partnership,
L.P., a Delaware limited partnership.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the face amount of all letters of credit issued for the account of such
Person and all drafts drawn thereunder, (iii) all liabilities secured by any
Lien on any property owned by such Person, whether or not such liabilities have
been assumed by such Person, and (iv) the aggregate amount required in
accordance with then current GAAP to be capitalized under leases under which
such Person is the lessee.

 

“Indemnified Amounts” shall have the meaning provided in Section 10.01(b).

 

“Indemnified Party” shall have the meaning provided in Section 10.01(b).

 

“Initial Borrowing Date” shall mean, for each Eligible Loan, the date on which
the initial incurrence of Advances occurs.

 

7

--------------------------------------------------------------------------------


 

“Insolvency Event” shall mean, with respect to any Person, the occurrence of any
of the following events:  (i) such Person shall become insolvent or generally
fail to pay, or admit in writing its inability to pay, its debts as they become
due, or shall voluntarily commence any proceeding or file any petition under any
bankruptcy, insolvency or similar law or seeking dissolution, liquidation or
reorganization or the appointment of a receiver, trustee, custodian, conservator
or liquidator for itself or a substantial portion of its property, assets or
business or to effect a plan or other arrangement with its creditors, or shall
file any answer admitting the jurisdiction of the court and the material
allegations of an involuntary petition filed against it in any bankruptcy,
insolvency or similar proceeding, or shall be adjudicated bankrupt, or shall
make a general assignment for the benefit of creditors, or such Person, or a
substantial part of its property, assets or business, shall be subject to,
consent to or acquiesce in the appointment of a receiver, trustee, custodian,
conservator or liquidator for itself or a substantial portion of its property,
assets or business; (ii) corporate action shall be taken by such Person for the
purpose of effectuating any of the foregoing; (iii) an order for relief shall be
entered in a case under the Bankruptcy Code in which such Person is a debtor; or
(iv) involuntary proceedings or an involuntary petition shall be commenced or
filed against such Person under any bankruptcy, insolvency or similar law or
seeking the dissolution, liquidation or reorganization of such Person or the
appointment of a receiver, trustee, custodian, conservator or liquidator for
such Person or of a substantial part of the property, assets or business of such
Person or any writ, order, judgment, warrant of attachment, execution or similar
process shall be issued or levied against a substantial part of the property,
assets or business of such Person, and such proceeding or petition shall not be
dismissed, or such execution or similar process shall not be released, vacated
or fully bonded, within ninety (90) days after commencement, filing or levy, as
the case may be.

 

“Intangible Assets” with respect to a Person on any date, assets that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

 

“Interest Period” shall mean each period beginning on, and including, the
nineteenth (19th) day of each month during the term of this Agreement and ending
on, and including, the eighteenth (18th) day of such month.

 

“Interest Rate” shall mean, for each Interest Period and each Allocated Loan
Amount, a variable rate per annum equal to the sum of (a) the LIBOR Rate, or the
Alternate Rate, as the case may be, plus (b) the Applicable Margin.

 

“Interest Reserve” shall mean a non-interest bearing account held and controlled
by the Lender, into which shall be deposited on the Effective Date an amount
reasonably determined by the Lender to be sufficient to pay three (3) monthly
installments of interest on the Principal Amount at the Interest Rate; provided,
however, that on the first Payment Date of each calendar quarter thereafter, the
Borrower shall deposit into the Interest Reserve an amount, if any, reasonably
determined by the Lender to be sufficient, when combined with funds already held
in the Interest Reserve, to pay three (3) monthly installments of interest on
the Principal Amount at the Interest Rate.  Any amount on deposit in the
Interest Reserve in excess of the amount required to be on deposit therein on
any Payment Date shall be included in Portfolio Cash Flow for such Payment Date.

 

8

--------------------------------------------------------------------------------


 

“Lender” shall have the meaning provided in the first paragraph of this
Agreement.

 

“LIBOR Rate” shall mean, for each Interest Period, the per annum rate of
interest in U.S. Dollars (rounded upwards, at the Lender’s option, to the next
1,000th of one percent) equal to the British Bankers’ Association LIBOR (“BBA
LIBOR”) for a period of one (1) month as published by Bloomberg (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Lender from time to time) at approximately 11:00 A.M. (London
time) 2 London Business Days prior to the Rate Adjustment Date (or the Effective
Date with respect to the first Interest Period hereunder); provided, however,
that if more than one BBA LIBOR is specified, the applicable rate shall be the
arithmetic mean of all such rates.  If, for any reason, such rate is not
available, the term “LIBOR Rate” shall mean, with respect to any Interest
Period, the rate of interest per annum determined by the Lender to be the
average rate per annum at which deposits in dollars are offered for such
Interest Period by major banks in London, England at approximately 11:00 A.M.
(London time) 2 London Business Days prior to the Rate Adjustment Date
applicable to such Interest Period (or the Effective Date with respect to the
first Interest Period hereunder).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan-on-Loan” shall mean a loan by the Borrower to a third-party mortgagee,
which loan is secured by a pledge by such third-party mortgagee to the Borrower
of a Mortgage Loan by such third-party mortgagee to an Underlying Obligor.

 

“London Business Day” shall mean any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

 

“Mandatory Prepayment” shall mean a release and prepayment pursuant to Section
4.02.

 

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the Borrower and
the Guarantor, taken as a whole, and (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or the
Guarantor of any documentation to which either or both are parties with respect
to the financing contemplated by this Agreement or any of the other Credit
Documents.

 

“Maximum Advance Rate” shall mean, with respect to any Eligible Loan included in
the Eligible Loan Pool as of any date of determination, the “Maximum Advance
Rate” set forth in the then most current Confirmation Certificate for such
Eligible Loan.  The Maximum Advance Rate for any Eligible Loan shall be set
initially by Lender and shall be a percentage up to the

 

9

--------------------------------------------------------------------------------


 

lowest of (a) fifty percent (50.0%) to seventy percent (70.0%) of the
outstanding principal balance of such Eligible Loan, excluding all accrued
interest, pre-paid interest, and unfunded commitments in connection with such
Eligible Loan, which amount will be determined by the Lender in its sole and
absolute discretion, (b) if such Eligible Loan was not originated by an
Affiliate of Holdings, (i) fifty percent (50.0%) to seventy percent (70.0%), as
determined by the Lender in its sole and absolute discretion, multiplied by (ii)
(A) the net purchase price of such Eligible Loan paid by such Affiliate of
Holdings that first acquired such Eligible Loan (such net purchase price to be
determined by the Lender in its Permitted Discretion on or before the Initial
Borrowing Date for such Eligible Loan) minus (B) any principal payments received
by such Affiliate of Holdings or any intervening Holder of such Eligible Loan on
or before the Initial Borrowing Date for such Eligible Loan, (c) a percentage
calculated by dividing (i) an amount equal to fifty percent (50.0%) to sixty
percent (60.0%) of the as-is appraised value of the pledged or Mortgaged
Property securing such Eligible Loan, which amount will be determined by the
Lender in its sole and absolute discretion, by (ii) the outstanding principal
balance of such Eligible Loan, or (d) such lower percentage as Lender may
determine in its sole and absolute discretion based on its review of the
applicable Collateral Documents.  The Lender and the Borrower may agree in a
Confirmation Certificate that the Maximum Advance Rate will change at a future
date certain or following the happening of a specified event.  If Borrower
initially requests an Advance in an amount lower that the Maximum Advance Rate
pursuant to the preceding clauses (a) through (d), it may, subject to the other
terms and conditions of this Agreement, thereafter request an additional Advance
in the amount of the difference.

 

“Maximum Availability” shall mean $40,000,000.00; provided, however, that
notwithstanding anything to the contrary in this Agreement or any of the other
Credit Documents, if as of the date that is one (1) calendar year after the
Effective Date, the Lender may at its sole option, upon not less than sixty (60)
days prior written notice to the Borrower, permanently reduce the Maximum
Availability by an amount equal to fifty percent (50.0%) of the Availability as
of such date.

 

“Maximum Rate” shall mean the highest lawful and non-usurious rate of interest
applicable to the Note, this Agreement or any of the other Credit Documents,
that at any time or from time to time may be contracted for, taken, reserved,
charged, or received on the Note, this Agreement or any of the other Credit
Documents and the Obligations under the laws of the United States and the laws
of such states as may be applicable thereto, that are in effect or, to the
extent allowed by such laws, that may be now or hereafter in effect.

 

“Mortgage” shall mean a first priority mortgage, first priority deed of trust,
first priority deed to secure debt or other first priority security instrument
which is customary and serves the same function as a mortgage under the law and
practice in the jurisdiction in which the premises subject to the mortgage are
located. For all Mortgaged Properties located in states in which it is customary
to use deeds of trust or security deeds as the security device, a deed of trust
or security deed, as the case may be, shall be used as the security instrument.
Mortgages shall be on forms acceptable to the Lender.

 

“Mortgage Loan” shall mean a whole loan evidenced by a Mortgage Note and secured
by a Mortgage or Mortgages encumbering one or more Mortgaged Properties.

 

10

--------------------------------------------------------------------------------


 

“Mortgage Note” shall mean a promissory note executed by an Underlying Obligor
which is secured by a Mortgage.

 

“Mortgaged Property” shall mean the real property encumbered by a Mortgage
consisting of apartment buildings, multifamily or multi-use
residential/commercial or commercial properties, condominiums, office buildings,
industrial property, retail property, warehouse buildings and such other
properties as approved by the Lender in its sole and absolute discretion, but
specifically excluding loans on unimproved land.

 

“Non-Permitted Assignee” shall have the meaning set forth in Section 10.08.

 

“Non-Utilization Fee” shall have the meaning provided in Section 3.01(b).

 

“Note” shall mean the Facility Note, dated the Effective Date, by the Borrower
to the order of the Lender in the maximum principal amount of up to
$40,000,000.00, as the same may be amended, supplemented, modified or restated
from time to time.

 

“Obligations” shall mean all amounts owing to the Lender (i) by the Borrower
pursuant to the terms of this Agreement and any other Credit Document and
(ii) by the Guarantor under the Guaranty in respect of such amounts owing by the
Borrower.

 

“Office” shall mean the office of the Lender located at 623 Fifth Avenue, 16th
Floor, New York, New York 10022, or such other address as the Lender may specify
from time to time in a written notice to the Borrower.

 

“Payment Date” shall mean the nineteenth (19th) day of each month, or if such
day is not a Business Day, the succeeding Business Day.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA or any successor thereto.

 

 “Permitted Discretion” shall mean a determination or judgment made in good
faith in the exercise of reasonable (from the perspective of a secured lender)
credit or business judgment and, in each event consistent with how the Lender is
treating other similarly situated borrowers and facilities.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” shall mean any multiemployer plan or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute to), or at any time during the five (5)
calendar years preceding the Effective Date was maintained or contributed to by
(or to which there is an obligation to contribute of), the Borrower or an ERISA
Affiliate.

 

11

--------------------------------------------------------------------------------


 

“Pledge Agreement” shall mean the Pledge Agreement by and among Holdings, the
Borrower and the Lender, dated as of the Effective Date, as the same may be
amended, supplemented, modified or restated from time to time.

 

“Portfolio Cash Flow” shall have the meaning provided in Section 2.08.

 

“Prepayment Fee” shall mean an amount equal to the sum of (a) any actual
out-of-pocket LIBOR breakage cost attributable to the applicable prepayment, as
calculated by the Lender in its Permitted Discretion, and (b) if fewer than
three hundred sixty (360) days have passed since the Initial Borrowing Date of
the Eligible Loan being prepaid, an amount equal to the product of (i) a
fraction (A) the numerator of which is equal to (x) three hundred sixty (360)
minus the number of days that have passed since the Initial Borrowing Date of
the Eligible Loan being prepaid, and (B) the denominator of which is three
hundred sixty (360), (ii) the Interest Rate, and (iii) the amount of the Advance
being prepaid; provided, however, that no Prepayment Fee shall be payable with
respect to any prepayment in connection with a Mandatory Prepayment, Property
Release, any principal amortization (including as the result of any payment in
accordance with a Targeted Repayment Schedule as specified in Section 2.07(c)),
or any other prepayment that is not a Voluntary Release of an Eligible Loan. 
For avoidance of doubt, a prepayment pursuant to section 4.01(b) is not a
Voluntary Release for this purpose.

 

“Prepayment Termination Date” shall mean the date upon which the Borrower
intends to prepay the Principal Amount and all other Obligations in accordance
with the terms of Section 4.01.

 

“Prepayment Termination Notice” shall mean a written notice from the Borrower to
the Lender indicating the Borrower’s intent to prepay the Principal Amount and
all other Obligations in accordance with the terms of Section 4.01, which notice
in each instance shall specify the Borrower’s election to make such prepayment
and the Prepayment Termination Date.

 

“Principal Amount” shall mean, as of any date of determination, the aggregate
sum of all Allocated Loan Amounts on such date.

 

“Prohibited Person” shall mean any Person: (a) listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, effective
September 24, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism; (b) known to the Borrower
to be owned or controlled by, or acting for or on behalf of, any Person that is
listed in the Annex to, or is otherwise subject to the provisions of Executive
Order No. 13224; (c) with whom the Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering or
other applicable state and federal laws, including Executive Order 13224 and the
Patriot Act; (d) that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order 13224; (e) that is named as a
“Specifically Designated National (SDN) and Blocked Person” on the most current
list published by the U.S.  Treasury Department Office of Foreign Assets Control
at its official website,
http://www.ustreas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or at any
replacement website or other replacement official publication of such list; or
(f) that is known to the Borrower to be an Affiliate of a Person described in
one or more of clauses (a) — (d) of this definition of Prohibited Person.

 

12

--------------------------------------------------------------------------------


 

“Property Release” shall mean a release of an individual condominium unit from
the lien of a Mortgage which expressly provides such partial release, or the
release of one or more Mortgaged Properties securing a loan secured by multiple
Mortgaged Properties but, unless otherwise agreed, shall not include the release
of the lien of any Mortgage with respect to an Eligible Loan of any other
portion of a Mortgaged Property that is permitted or required by the related
Mortgage or otherwise approved in accordance with such Mortgage and this
Agreement.

 

“Rate Adjustment Date” shall mean the day in each month on which any change in
the LIBOR Rate takes effect, which shall be the first day of the Interest Period
beginning in such month.

 

“Recourse Liabilities” shall have the meaning assigned to it in the Guaranty.

 

“Register” shall have the meaning provided in Section 2.05.

 

“REIT” shall mean NorthStar Real Estate Income Trust, Inc.

 

“Release Amount” shall mean, (i) in the case of an Eligible Loan, the entire
outstanding Allocated Loan Amount thereof together with interest on such
Allocated Loan Amount at the applicable Advance Rate from the beginning of the
then-current Interest Period to but excluding the date of repayment of such
Allocated Loan Amount, plus the Prepayment Fee, if applicable, and (ii) in the
case of a Property Release, a portion of the applicable Allocated Loan Amount as
set forth in the Confirmation Certificate for such Eligible Loan, together with
interest on the principal amount being prepaid at the applicable Advance Rate
from the beginning of the then-current Interest Period to but excluding the date
of repayment of such Allocated Loan Amount or the portion thereof being repaid.

 

“Release Request” shall mean a duly completed and signed Release Request,
substantially in the form of Exhibit C, as modified from time to time as
reasonably required by the Lender.

 

“Reportable Event” shall mean an event described in Section 4043(b) of ERISA
with respect to a Plan as to which the 30-day notice requirement has not been
waived by the PBGC.

 

“Request for Advance” shall have the meaning provided in Section 2.03(a).

 

“Required Capital Amount” shall mean an amount equal to or greater than the
lesser of (i) the sum of (a) 80% of the most recently reported Total Equity of
Guarantor as of the date of the Effective Date plus (b) 80% of the net cash
proceeds received by Guarantor in connection with any issuance of equity
interests in Guarantor that occurs after the Effective Date and (ii)
$250,000,000.

 

“Restructuring” shall have the meaning provided in Section 8.06(c).

 

“Senior Participation” shall mean a senior or pari passu participation interest
(as opposed to a junior participation interest) in a Mortgage Loan, which
interest is held directly by the Borrower (as opposed to indirectly through a
sub-participation or similar structure).

 

13

--------------------------------------------------------------------------------


 

“Servicer” shall mean Wells Fargo Bank, N.A., or any other servicer of the
Assets approved by the Lender in its reasonable discretion.

 

“Servicer Account” shall have the meaning provided in Section 5.01.

 

“Servicing Agreement” shall have the meaning provided in Section 7.13(a).

 

“Servicing Portfolio” shall mean, as to any Person, all Assets the servicing or
subservicing rights for which are owned by such Person and/or with respect to
which such Person functions as the servicing institution.

 

“Standard & Poors” shall mean Standard & Poor’s Ratings Services, a Division of
The McGraw-Hill Companies.

 

“Subordinated Debt” shall mean the aggregate amount of any indebtedness of a
Person that by its terms is subordinated in all respects, including but not
limited to the right of payment, to the prior payment in full of all Obligations
pursuant to a written agreement acceptable to the Lender in its sole and
absolute discretion.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose ownership of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, association, joint
venture, limited liability company or other entity in which such Person and/or
one or more Subsidiaries of such Person has (A) more than a 50% equity interest
at the time or (B) an interest satisfying the provisions of clause (i) hereof in
any general partner of any limited partnership or joint venture or any managing
member, or, if no managing member, member, of any limited liability company.

 

“Tangible Net Worth” shall mean, with respect to any Person and as of a
particular date, the difference between (a) Total Equity and (b) Intangible
Assets.

 

“Targeted Repayment Schedule” shall have the meaning provided in Section 2.07.

 

“Taxes” shall have the meaning provided in Section 4.05.

 

“Termination Date” shall mean July 30, 2015; provided, however, that the
Borrower may extend such date pursuant to and in accordance with Sections 2.13,
2.14 and 2.15.

 

“Termination Event” shall mean (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Section 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(b) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA,

 

14

--------------------------------------------------------------------------------


 

or (d) the institution of proceedings to terminate any ERISA Plan by the Pension
Benefit Guaranty Corporation under Section 4042 of ERISA, or (e) any other event
or condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan.

 

“Total Equity”: The total equity as reported on a Person’s balance sheet in
accordance with GAAP.

 

“Transfer” shall mean any sale, transfer, conveyance, mortgage, grant, bargain,
encumbrance, lien, pledge, assignment, or other disposition, whether directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise,
whether or not for consideration or of record, and without regard as to whether
of any legal, beneficial, economic or any other interest.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York or any other relevant jurisdiction, as applicable.

 

“Underlying Obligor” shall mean, (a) with respect to any Mortgage Loan
(including, without limitation, a Mortgage Loan in which Borrower has a Senior
Participation), any and all Persons who are the obligor, maker, mortgagor or
guarantor on such Mortgage Loan, and (b) with respect to a Loan-on-Loan, any and
all Persons who are the third-party mortgagee with respect to such Loan-on-Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 35, based upon the actuarial assumptions used by the
Plan’s actuary in the most recent annual valuation of the Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Voluntary Release” shall mean the release of an Eligible Loan pursuant to
Section 4.03(a) or a Terminating Prepayment pursuant to Section 4.01(a).

 

1.02         Principles of Construction.

 

(a)           All references to sections, schedules and exhibits are to
sections, schedules and exhibits in or to this Agreement unless otherwise
specified. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

(b)           All accounting terms not specifically defined herein shall be
construed in accordance with then current GAAP.

 

15

--------------------------------------------------------------------------------


 

Section 2.               Amount and Terms of Availability.

 

2.01         Availability.  Subject to and upon the terms and conditions set
forth herein, including, without limitation, the satisfaction of the conditions
set forth in Section 5 hereof, the Lender may, in its sole and absolute
discretion, at any time and from time to time during the Availability Period (or
such earlier date as the Availability shall have been terminated pursuant to the
terms hereof), make an advance or advances (each an “Advance” and, collectively,
the “Advances”) to the Borrower.  Under no circumstance shall the principal
amount of any Advance exceed (i) the product of (x) the Asset Value of such
Eligible Loan at the time such Advance is made multiplied by (y) the Maximum
Advance Rate applicable to such Advance, minus (ii) the Allocated Loan Amount of
such Eligible Loan at the time of such Advance. Each Advance: (a) shall be made
in the Lender’s sole and absolute discretion at any time and from time to time;
(b), if made, shall bear interest as provided in Section 2.06; (c), if made, may
be prepaid (except as limited by Section 4) and, during the Availability Period,
re-borrowed in accordance with the provisions hereof; and (d) if made, shall be
made against the pledge by the Borrower of an Eligible Loan for such Advance as
provided herein; provided, however, that the sum of (i) the Principal Amount
plus (ii) the amount requested in the Request for Advance shall not exceed the
Maximum Availability.  Unless otherwise agreed to by Lender, no more than one
(1) Advance or group of simultaneously-funded Advances during any calendar week
may be requested.  Notwithstanding anything to the contrary in this Agreement or
any other Credit Document, the Borrower shall not be entitled to any Advance
with respect to an Eligible Loan if the Lender determines in its sole and
absolute discretion that a Material Adverse Effect has occurred, or is
reasonably likely to occur during the Availability Period, with respect to
(A) the likelihood of repayment of the Eligible Loan according to its terms, or
(B) the ability of the Borrower to perform its obligations under this Agreement
or any other Credit Documents.

 

2.02         Borrowing Thresholds.  The principal amount of each Advance with
respect to any particular Eligible Loan shall not be less than $2,500,000.00 nor
more than $24,000,000.00; provided, however, that the Borrower may request, and
the Lender may, in its sole and absolute discretion, make Advances of less than
$2,500,000.00 or in excess of $24,000,000.00 from time to time.

 

2.03         Asset Review; Request for Advance.

 

(a)           Whenever the Borrower desires to include an Asset as an Eligible
Loan in the Eligible Loan Pool, the Borrower shall first provide the Lender with
written notice thereof (an “Asset Review Request”) and shall thereafter provide
the Lender with all documentation and other materials which the Lender in its
sole and absolute discretion shall require to conduct, at the Borrower’s
expense, due diligence of any kind (including, but not limited to environmental
site assessments in form and scope required by the Lender as the Lender shall
determine on any Mortgaged Property which is the subject of an Asset proposed to
be included as an Eligible Loan hereunder) with respect to such Asset.  The
Lender agrees to provide the Borrower with a good faith estimate of all due
diligence and legal expenses in connection with an Asset Review Request.  Upon
the Lender’s completion of any and all due diligence and the Lender’s agreement,
in the Lender’s sole and absolute discretion, to include such Asset as an
Eligible Loan (subject to any conditions to the making of any Advances against
such Eligible Loan as the Lender shall determine in its sole and absolute
discretion), the Borrower shall have the right, subject to the terms and
conditions of this Agreement and the other Credit Documents, to deliver to the
Lender (i) a Request for Advance substantially in the form of Exhibit A (the
“Request for

 

16

--------------------------------------------------------------------------------


 

Advance”) and (ii) any other information requested by the Lender, not later than
11:00 a.m. (New York City time) on the third (3rd) Business Day prior to the
proposed date of such Advance (the “Advance Request Deadline”).  The Borrower
may include, prospectively, the initial Request for Advance for an Asset as part
of its Asset Review Request for such Asset; provided, however, that including a
Request for Advance in an Asset Review Request will not obligate the Lender to
include any such Asset as an Eligible Loan, such determination remaining in the
Lender’s sole and absolute discretion as set forth herein. Each Request for
Advance: (A) shall be appropriately completed to specify the aggregate principal
amount of the Advance to be made and the proposed date of such Advance (which
shall be a Business Day); and (B) shall set forth the calculation for
determining the amount requested in such Request for Advance, including the
Asset Value for each Asset, as applicable and the applicable Advance Rate and
verification that the amount of the requested Advance plus the Principal Amount
does not violate Section 2.01.  The Borrower may withdraw any Asset Review
Request or Request for Advance at any time prior to the applicable Advance being
made. The Lender agrees that the Lender shall, within fifteen (15) Business Days
of the Lender’s receipt of an Asset Review Request, deliver notice to the
Borrower whether or not the Lender has approved an Asset for inclusion as an
Eligible Loan in the Eligible Loan Pool, subject to any conditions to the making
of any Advances against such Eligible Loan as the Lender shall determine in its
sole and absolute discretion.  Failure by the Lender to deliver such
notification to the Borrower within such fifteen (15) Business Day period shall
be deemed to be the Lender’s rejection of the Asset as an Eligible Loan.

 

(b)           In no event shall the Lender consider making any Advance unless,
without limitation of the Lender’s other rights under this Agreement, the
Custodial Agreement and the other Credit Documents, (i) the Lender shall have
completed its due diligence and be satisfied with the results thereof in its
sole and absolute discretion, (ii) the Custodian shall have delivered to the
Lender, no later than 3:00 p.m., New York City time, on the date of the proposed
Advance, a Custodial Certification with respect to the Eligible Loans to be
pledged to the Lender on the date of the proposed Advance and any prior Advance
date and held by the Custodian under the Custodial Agreement, and (iii) all
conditions set forth in Section 5 have been and continue to be satisfied.

 

(c)           Notwithstanding anything contained herein to the contrary, the
amount requested in each Request for Advance shall not exceed, unless waived by
the Lender in its sole and absolute discretion, the Availability for the Asset
or Assets included in such applicable Request for Advance.

 

(d)           At such time as Lender approves the making of an Advance with
respect to an Eligible Loan, Lender or Borrower shall prepare a Confirmation
Certificate in the form of Exhibit B hereto.  Such Confirmation Certificate will
indicate, among other things, the Maximum Advance Rate for the Eligible Loan,
the initial Advance Rate and Applicable Margin with respect thereto, and any
scheduled changes in the Maximum Advance Rate required by Lender.  The
Confirmation Certificate with respect to any Eligible Loan shall be signed by
both Lender and Borrower as of the Initial Borrowing Date with respect thereto
and shall be reissued periodically thereafter to reflect any adjustment to the
Advance Rate therefor and resulting Applicable Margin as of any date of
determination.

 

17

--------------------------------------------------------------------------------


 

2.04         Disbursement of Funds.

 

(a)           On the date specified in the Request for Advance with respect to
any requested Advance, the Lender shall make available to the Borrower the
requested amount of such Advance in Dollars by wire transfer of funds to the
Advance Account unless the Lender, in its reasonable discretion, determines that
such funds are to be wire transferred to Persons selling such Collateral and/or
holding a Lien in any of the Collateral which is being financed with the
proceeds of such Advance in which case the funds shall be transferred as
provided in any payoff or other instructional letters or documents received from
such Persons; such letters being in form and substance satisfactory to the
Lender.

 

(b)           The Collateral Documents shall be delivered to the Custodian prior
to or simultaneously with the transfer of funds to or for the benefit of the
Borrower. The Lender acknowledges that it will not record any Collateral
Document in its name prior to the occurrence and continuance of an Event of
Default.

 

2.05         The Loan; Receipt of Payments; The Note.

 

(a)           The Principal Amount and all other Obligations shall be due and
payable in full, if not earlier in accordance with this Agreement, on the
Termination Date.

 

(b)           The Lender shall maintain, in accordance with its usual practice,
true, correct and complete electronic or written records evidencing the
indebtedness and obligations owed by the Borrower to the Lender from time to
time, including without limitation, the amounts of principal and interest
payable and paid to the Lender from time to time under this Agreement. The
Lender shall record (i) the amount of each Advance made hereunder, (ii) the
amount of any principal and/or interest due and payable and/or to become due and
payable from the Borrower and payable to the Lender hereunder and (iii) all
amounts received by the Lender hereunder from the Borrower.

 

(c)           The entries made in the electronic or written records maintained
pursuant to subsection (b) above (the “Register”) shall be prima facie evidence
of the existence and amounts of the obligations and indebtedness therein
recorded; provided, however, that the failure of the Lender to maintain such
records or any error therein shall not in any manner affect the obligations of
the Borrower to repay the correct amounts owed pursuant to this Agreement and
each of the other Credit Documents, including all Advances made by the Lender,
and all other Obligations in accordance with the terms of this Agreement and the
other Credit Documents.

 

(d)           The Lender will account to the Borrower monthly with a written
statement of Advances, and any charges and payments made pursuant to this
Agreement, provided, however, that the failure of the Lender to provide such
written statement shall not constitute a default or breach by the Lender of this
Agreement or any other Credit Document and in the absence of manifest error,
such accounting rendered by the Lender shall be deemed final, binding and
conclusive unless the Lender is notified by the Borrower in writing to the
contrary within fifteen (15) calendar days of receipt of each accounting, which
notice shall be deemed an objection only to items specifically objected to
therein.

 

18

--------------------------------------------------------------------------------


 

2.06         Accrual and Computation of Interest.

 

(a)           The Borrower agrees to pay interest in respect of the Principal
Amount (which shall be the aggregate interest on all Allocated Loan Amounts)
monthly, in arrears, from the date the proceeds thereof are made available to
the Borrower (i.e., the date of funding) until the maturity thereof (whether by
acceleration or otherwise) at a rate per annum equal to the Interest Rate.  If
the Lender is ever prevented from charging or collecting interest at the
Interest Rate because interest at such rate would exceed interest at the Maximum
Rate, then the Interest Rate shall continue to be the Maximum Rate until such
time that the charging or collecting of interest at the Interest Rate is
lawfully chargeable and collectible.

 

(b)           Upon the occurrence and during the continuation of any Event of
Default, including, but not limited to the failure to pay, when due, any
principal, interest or any other amount payable by the Borrower hereunder, under
the Note or under any other Credit Document within ten (10) days after the same
is due, or after the Termination Date or after a court of competent jurisdiction
enters a final, non-appealable judgment or decree with respect to this
Agreement, the Note or any of the other Credit Documents, the Allocated Loan
Amount for each Eligible Loan, at the Lender’s option, shall bear interest at a
rate per annum (the “Default Rate”) equal to the lesser of (i) five percent (5%)
per annum in excess of the Interest Rate (for each Eligible Loan) or (ii) the
Maximum Rate.  The portion of any interest accruing at the rate equal to the
excess of the Default Rate over the Interest Rate shall be referred to as
“Default Interest”.

 

(c)           Interest accrued for any Interest Period on the Principal Amount
shall be the sum of the interest computed for each Eligible Loan for such period
on the Eligible Loan’s Allocated Loan Amount.  Such interest for each Allocated
Loan Amount shall be computed at a daily rate equal to 1/360th times the
applicable Interest Rate (but shall not exceed the Maximum Rate) on the actual
daily Principal Amount for each day of the applicable Interest Period, for the
actual number of days elapsed during the Interest Period in question.

 

2.07         Interest Payments, Principal Payments and Termination Date. 
Payments of principal and/or interest shall be made in the following manner:

 

(a)           Stub interest at the Interest Rate on the Principal Amount (i.e.,
the sum of interest at the Interest Rate on each Allocated Loan Amount) for the
period from the Initial Borrowing Date on an Eligible Loan (or in the case of an
additional Advance on an Eligible Loan, from the date of such Advance) through
the end of the related Interest Period, shall be paid by the Borrower to the
Lender at the time the Advance is made;

 

(b)           On each Payment Date thereafter and on the Termination Date until
the Obligations are repaid in full, all Portfolio Cash Flow on deposit in the
Collection Account for the related Interest Period shall be applied by the
Lender as provided in Section 2.08;

 

(c)           If repayment of an Advance is expected to be made from time to
time from Property Releases, a targeted principal repayment schedule (the
“Targeted Repayment Schedule”) for the applicable Eligible Loan shall be
established by the Lender and the Borrower at the time of the initial Advance
with respect to such Eligible Loan and paid in accordance with Section 2.08 to
the extent of principal collections on such Eligible Loan, but failure to meet
such Targeted Repayment Schedule shall not, in and of itself, give rise to a
Default or Event of Default and, for the avoidance of doubt, no Prepayment Fee
shall be due in respect thereof; and

 

19

--------------------------------------------------------------------------------


 

(d)           The entire unpaid Principal Amount, together with any accrued and
unpaid interest thereon and any other Obligations shall be due and payable on
the Termination Date unless the Obligations become due and payable sooner
because of acceleration, in which case the Obligations shall be due and payable
in full on the date of such acceleration.

 

Upon the occurrence and during the continuance of an Event of Default, the
Lender may, at its option, and without any obligation to do so, upon notice to
the Borrower (provided, however, that the failure to provide such notice shall
not be deemed to invalidate, waive or otherwise limit the Lender’s actions and
rights hereunder) pay, perform and discharge any and all Obligations herein
agreed to be paid or performed in the Credit Documents by the Borrower if
necessary to protect the Collateral and any other collateral described in any
Credit Document or its value. All amounts expended by the Lender in so doing or
in exercising its remedies under the Credit Documents shall be added to the
Principal Amount and shall become additional Indebtedness of the Borrower
secured by the Credit Documents, shall become immediately due and payable by the
Borrower to the Lender upon demand, and shall be subject to the Default Rate
from the date of such expenditures until paid.

 

2.08         Portfolio Cash Flow; Application of Payments.

 

(a)           For purposes hereof, “Portfolio Cash Flow” shall mean all payments
made by Underlying Obligors to the Borrower on the Eligible Loans pledged by the
Borrower to the Lender under this Agreement and the other Credit Documents
arising from whatever source, including, but not limited to, all interest and
principal collections on notes, fees, judgment awards or settlements, late
charges, default interest, reserves, refinancing proceeds, condemnation awards,
and insurance proceeds, in each case, to the extent payable to the Borrower in
accordance with the related Collateral Documents, and including any amount on
deposit in the Interest Reserve that exceeds the amount then required to be held
on deposit therein, but excluding (i) all escrow payments made by Underlying
Obligors and payments made by Underlying Obligors into reserve accounts
maintained pursuant to any Collateral Documents, provided, however, any funds
from reserve accounts which are payable to Borrower or which Borrower is
entitled to receive or withdraw pursuant to any Collateral Documents shall be
included in the definition of Portfolio Cash Flow; (ii) all Servicing Fees
retained by the Servicer pursuant to the Servicing Agreement; and (iii) at the
Borrower’s option, pursuant to Section 2.08(c) below, the amounts collected by
the Borrower or the Servicer in connection with a sale of an Eligible Loan, a
prepayment of an Eligible Loan, or a Property Release required or permitted by
any Collateral Documents.

 

(b)           Until all Obligations are paid in full, all Portfolio Cash Flow
shall be deposited into the Collection Account, to be applied by the Lender on
each Payment Date, for so long as no Event of Default has occurred and is
continuing, in accordance with the following priorities:

 

(i)            First, to the Lender to pay costs, Fees, Default Interest, late
charges and expenses and interest thereon payable pursuant to any Credit
Document;

 

(ii)           Second, to the Lender to pay interest then due for the related
Interest Period at the Interest Rate;

 

20

--------------------------------------------------------------------------------


 

(iii)          Third, to replenish the Interest Reserve to the amount required
under this Agreement;

 

(iv)          Fourth, to the Lender to reduce the Allocated Loan Amount of each
Eligible Loan in an amount equal to the product of (A) all principal payments
(other than principal payments excluded from Portfolio Cash Flow pursuant to
Section 2.08(a) above) made on such Eligible Loan since the prior Payment Date
and (B) the Advance Rate for such Eligible Loan;

 

(v)           Fifth, if amounts referred to in Section 2.08(c) below have been
deposited in the Collection Account rather than paid to the Lender in accordance
with Section 2.08(c) below, to pay to the Lender the amounts described in
Section 2.08(c) (and the portion of such amounts allocable to principal on the
applicable Eligible Loan shall reduce the related Allocated Loan Amount);

 

(vi)          Sixth, provided that no Event of Default is continuing, the
balance to the Borrower.

 

(c)           In connection with a Mandatory Prepayment, a Voluntary Release, a
prepayment by the Borrower in accordance with Section 4.01(a) or 4.01(b), a
prepayment in full by an Underlying Obligor or any other release of an Eligible
Loan or a Property Release, the Borrower may, in lieu of causing the funds
payable to it by an Underlying Obligor or a third party to be deposited in the
Collection Account, or depositing its own funds in the Collection Account, cause
the Release Amount to be paid directly to the Lender or pay the Lender directly
from amounts received from the applicable payor, in which event Sections
2.08(b)(v) shall not apply to such event.

 

(d)           If an Event of Default shall have occurred and be continuing, all
Portfolio Cash Flow on deposit in the Collection Account in respect of the
Eligible Loans shall be applied by the Lender, after payment on each Payment
Date of the amounts then owing to the Servicer and the Custodian in payment of
the Obligations in such amounts and priority as the Lender shall determine from
time to time in its sole and absolute discretion, and any amounts remaining
after the Obligations have been paid in full shall be released to the Borrower.

 

(e)           All checks, notes, drafts or any other payment upon and/or
proceeds of the Collateral or any collateral described in any Credit Document
(other than escrows and reserves) received by the Servicer or the Borrower (or
any subsidiaries, divisions, affiliates, proprietorships, shareholders, members,
manager, partners, directors, officers, employees, agents or those persons
acting for or in concert with the Borrower), shall no later than the second
Business Day following knowledge of receipt thereof, be endorsed by the Borrower
or the Servicer, as applicable, and deposited in the form received into the
Collection Account.  Notwithstanding anything to the contrary herein, all such
items of payment shall be deemed not received if the same is subsequently
dishonored or not duly credited to the Lender’s depository account for any
reason whatsoever other than due solely to the actions or inactions of the
Lender.

 

(f)            Borrower shall pay the Custodian any and all Custodial Fees and
other amounts owed it under the Custodial Agreement as and when the same come
due under the

 

21

--------------------------------------------------------------------------------


 

Custodial Agreement, out of its own funds and (except at the Borrower’s election
with respect to the balance of funds, if any, that would otherwise be paid to
Borrower pursuant to Section 2.08(b)(vi)), no portion of Portfolio Cash Flow
shall be used to pay the Custodian.

 

(g)           Borrower shall direct all Underlying Obligors of Eligible Loans to
make all payments to Borrower under such Eligible Loans to the Servicer
Account.  Borrower shall direct Servicer to deposit all Portfolio Cash Flow
received by Servicer into the Collection Account in accordance with the terms of
the Servicing Agreement.  Borrower shall direct Servicer to set up the Servicer
Account either in the name of “Doral Bank” or in the name of Servicer for the
sole benefit of Lender.  If required by Lender, Borrower shall execute and cause
Servicer to execute a deposit account control agreement in form and substance
reasonably satisfactory to Lender.

 

2.09         Increased Costs.  If, due to the introduction of, or any change in,
or any change in the interpretation of, any law or regulation by any court or
administrative or governmental authority charged with administration thereof,
there shall be an increase in the cost to the Lender of making, funding or
maintaining any Advance or the Maximum Availability hereunder or the Lender
shall be required to make a payment calculated by reference to the principal of,
or interest on, any Advance made by it or the Maximum Availability (other than
any such increased cost, reduction in the amount receivable, or payment required
to be made resulting from the imposition or an increase in the rate of any
Taxes) and the Lender is imposing such costs on similarly situated borrowers and
facilities, then the Borrower shall, from time to time, upon demand by the
Lender, pay additional amounts sufficient to compensate the Lender for any such
increased cost or fully and finally prepay all amounts outstanding with accrued
interest and accrued Fees (but without payment of any additional fee); provided,
however, that the Borrower shall not be liable for any such amounts set forth
above which were incurred more than 180 days prior to the Lender’s notice to the
Borrower requesting payment of such additional amounts.  A certificate of an
officer of the Lender as to the amount of such increased cost actually incurred
by the Lender (and the calculation thereof) submitted to the Borrower shall be
conclusive and binding for all purposes, absent manifest error.  Notwithstanding
anything contained in this Agreement to the contrary, if the Lender makes a
demand for payment pursuant to the terms of this Section 2.09, the Borrower
shall have the right, solely for such reason, to prepay in full the Principal
Amount of all Advances (together with all accrued and unpaid interest thereon
and related costs and expenses) and terminate the Availability and this
Agreement on not less than 30 calendar days’ written notice to the Lender and
the Borrower shall not be required to pay the prepayment premiums and/or fees
set forth in Section 4.01(a) hereof in connection with such prepayment.

 

2.10         Maximum Interest, Controlling Agreement.

 

(a)           The contracted for rate of interest set forth in this Agreement
without limitation, shall consist of the following:  (i) the Interest Rate,
calculated and applied to the Principal Amount in accordance with the provisions
of this Agreement; (ii) interest after any Event of Default or due date at the
Default Rate, calculated and applied to the amounts due in accordance with the
provisions of this Agreement; and (iii) all Additional Sums, if any.  The
Borrower agrees to pay an effective contracted for rate of interest which is the
sum of the above-referenced elements.

 

22

--------------------------------------------------------------------------------


 

(b)           All fees, charges, goods, things in action or any other sums or
things of value (other than amounts described in clauses (i) and (ii) of the
immediately previous paragraph), paid or payable by the Borrower (collectively,
the “Additional Sums”), whether pursuant to the Note, this Agreement or any
other Credit Document, or otherwise with respect to this Agreement, that under
any applicable law may be deemed to be interest with respect to the transactions
described in this Agreement, for the purpose of any applicable law that may
limit the maximum amount of interest to be charged with respect to transactions
described in this Agreement, shall be payable by the Borrower as, and shall be
deemed to be, additional interest and for such purposes only, the agreed upon
and “contracted for rate of interest” of the transactions described in this
Agreement shall be deemed to be increased by the rate of interest resulting from
the inclusion of the Additional Sums.

 

(c)           It is the intent of the parties to comply with the usury law
(“Applicable Usury Law”) applicable pursuant to the terms of the preceding
paragraph or such other usury law which is applicable if the law chosen by the
parties is not applicable.  Accordingly, it is agreed that notwithstanding any
provisions to the contrary in the Credit Documents, or in any of the documents
securing payment hereof or otherwise relating hereto, in no event shall the
Credit Documents or such documents require the payment or permit the collection
of interest in excess of the maximum contract rate permitted by the Applicable
Usury Law.  In the event (i) any such excess of interest otherwise would be
contracted for, charged or received from the Borrower or otherwise in connection
with the Advances made pursuant to this Agreement, or (ii) the maturity of the
Obligations evidenced by the Credit Documents is accelerated in whole or in
part, or (iii) all or part of the principal or interest of the Credit Documents
shall be prepaid, so that under any of such circumstances the amount of interest
contracted for, charged or received in connection with the Advances made
pursuant to this Agreement, would exceed the maximum contract rate permitted by
the Applicable Usury Law, then in any such event (1) the provisions of this
paragraph shall govern and control, (2) neither the Borrower nor any other
Person now or hereafter liable for the payment thereof will be obligated to pay
the amount of such interest to the extent that it is in excess of the maximum
contract rate permitted by the Applicable Usury Law, (3) all such excess which
may have been collected shall be either applied as a credit against the then
Principal Amount or refunded to the Borrower, at the Lender’s option, and
(4) the effective rate of interest will be automatically reduced to the maximum
amount of interest permitted by the Applicable Usury Law.  It is further agreed,
without limiting the generality of the foregoing, that to the extent permitted
by the Applicable Usury Law; (x) all calculations of interest which are made for
the purpose of determining whether such rate would exceed the maximum contract
rate permitted by the Applicable Usury Law shall be made by amortizing,
prorating, allocating and spreading during the period of the full stated term of
the Availability, all interest at any time contracted for, charged or received
from the Borrower or otherwise in connection with Advances made pursuant to this
Agreement; and (y) in the event that the effective rate of interest on the
Principal Amount should at any time exceed the maximum contract rate allowed
under the Applicable Usury Law, such excess interest that would otherwise have
been collected had there been no ceiling imposed by the Applicable Usury Law
shall be paid to the Lender from time to time, if and when the effective
interest rate otherwise falls below the maximum amount permitted by the
Applicable Usury Law, to the extent that interest paid to the date of
calculation does not exceed the maximum contract rate permitted by the
Applicable Usury Law, until the entire amount of interest which would have
otherwise been collected had there been no ceiling imposed by the Applicable
Usury Law has been paid in full.  The Borrower further agrees that

 

23

--------------------------------------------------------------------------------


 

should the maximum contract rate permitted by the Applicable Usury Law be
increased at any time hereafter because of a change in the law, then to the
extent not prohibited by the Applicable Usury Law, such increases shall apply to
interest accruing on all Obligations on or after the effective date of any such
change in the law; but, again to the extent not prohibited by the Applicable
Usury Law, should the maximum contract rate permitted by the Applicable Usury
Law be decreased because of a change in the law, such decreases shall not apply
to the Obligations with respect to interest accruing prior to the effective date
of any such change in the law.

 

2.11         Late Charge.  If payments of principal and/or interest, Fees or
other amounts due under this Agreement or any other Credit Document are not
timely made and remain overdue for a period of ten (10) days, the Borrower,
without notice or demand by the Lender, shall promptly pay an amount equal to
five percent (5.0%) of each such delinquent payment per day (i.e., five percent
(5.0%) multiplied 1/360) (except for the failure to pay the Obligations on the
Termination Date, with respect to which the Borrower, without notice or demand
by the Lender, shall promptly pay an amount equal to five percent (5.0%) of each
such delinquent payment).

 

2.12         Capital Adequacy.

 

(a)           In the event that the Lender shall have determined that after the
Effective Date, any applicable law, rule, regulation or guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender (for purposes of this Section 2.12, the term “Lender” shall
include the Lender and any corporation or bank Controlling the Lender) and the
office or branch where the Lender (as so defined) makes or maintains the Advance
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on the Lender’s capital
as a consequence of its obligations hereunder to a level below that which the
Lender could have achieved but for such adoption, change or compliance (taking
into consideration the Lender’s policies with respect to capital adequacy) by an
amount deemed by the Lender to be material, then, from time to time, within
fifteen (15) days after demand by the Lender, the Borrower shall pay to the
Lender such additional amount or amounts as will compensate such the Lender for
such reduction, in each event consistent with how the Lender is treating other
similarly situated borrowers and facilities.

 

(b)           Notwithstanding the provisions of Section 2.12(a), the Borrower
shall not be liable for any such amounts set forth above which were incurred
more than 180 days prior to the Lender’s notice to the Borrower requesting
payment of such additional amounts.  The protection of this Section 2.12 shall
be available to the Lender regardless of any possible contention of invalidity
or inapplicability with respect to the applicable law, regulation or condition. 
Notwithstanding anything contained in this Agreement to the contrary, if the
Lender makes a demand for payment pursuant to the terms of this Section 2.12,
the Borrower shall have the right, solely for such reason, to prepay in full the
Principal Amount of all Advances (together with all accrued and unpaid interest
thereon and related costs and expenses) and terminate this Agreement on not less
than five (5) calendar days’ written notice to the Lender and the Borrower shall
not be required to pay the any Prepayment Fee in connection with such
prepayment.

 

24

--------------------------------------------------------------------------------


 

(c)           A certificate of the Lender setting forth such amount or amounts
as shall be necessary to compensate the Lender with respect to
Section 2.12(a) hereof when delivered to the Borrower shall be conclusive absent
manifest error.

 

2.13         First Extension Option.  The Borrower may request that the Lender
extend the Termination Date to July 30, 2016, such extension request shall be
granted to the Borrower upon the satisfaction of the following conditions:

 

(a)           The Borrower shall have delivered to the Lender a written request
to extend the term of this Agreement not earlier than April 30, 2015 and not
later than June 30, 2015;

 

(b)           The Borrower shall have delivered to the Lender an extension fee
equal to one-quarter of one percent (0.25%) of the Principal Amount as of the
Termination Date, on or before the Termination Date;

 

(c)           No Default or Event of Default shall have occurred and shall be
continuing at the time the Lender receives the Borrower’s written request for
the extension nor on July 30, 2015;

 

(d)           All representations and warranties under this Agreement
(including, without limitation, the representation in Section 6.19) and the
other Credit Documents shall be true and correct in all material respects as of
July 30, 2015, except to the extent that the Lender accepted exceptions to such
representations and warranties at the time that the applicable Eligible Loan was
added to the Eligible Loan Pool or accepts such exception at the time of the
extension;

 

(e)           The Borrower shall prepay, on or before the succeeding Termination
Date, so much of the outstanding principal balance of each Eligible Loan as is
necessary such that the Allocated Loan Amount related to each such Eligible Loan
after such prepayment shall be equal to the product of (i) the Advance Rate for
such Eligible Loan and (ii) the Asset Value of such Eligible Loan based on a
then-current as-is appraised value as determined by an updated Appraisal
thereof;

 

(f)            The Borrower shall pay, on or before the succeeding Termination
Date, any amount necessary pursuant to Section 2.07(c) to meet the Targeted
Repayment Schedule of any Eligible Loan having a Targeted Repayment Schedule
requiring such payments on or before the succeeding Termination Date; provided,
however, that the Borrower shall not be required to pay any Prepayment Fee
(other than actual, out of pocket LIBOR breakage costs, if any, as a result of
such payment being made other than on a Payment Date) with respect to amounts
prepaid pursuant to this clause (f);

 

(g)           The Borrower shall execute any agreements, documents or amendments
to the Credit Documents reasonably requested by the Lender to document such
extension (which amendments shall not change the terms of this Agreement other
than to extend the term hereof); and

 

25

--------------------------------------------------------------------------------


 

(h)           The Borrower shall pay all costs and expenses incurred by the
Lender in connection with such extension of this Agreement, including the
Lender’s reasonable attorneys’ fees.

 

2.14         Second Extension Option.  Provided that the Borrower duly extended
the Termination Date pursuant to, and in accordance with, the terms and
conditions Section 2.13, the Borrower may request that the Lender further extend
the Termination Date to July 30, 2017, such extension request shall be granted
to the Borrower upon the satisfaction of the following conditions:

 

(a)           The Borrower shall have delivered to the Lender a written request
to extend the term of this Agreement not earlier than April 30, 2016 and not
later than June 30, 2016;

 

(b)           The Borrower shall have delivered to the Lender an extension fee
equal to one-half of one percent (0.50%) of the Principal Amount as of July 30,
2016, on or before the Termination Date;

 

(c)           No Default or Event of Default shall have occurred and shall be
continuing at the time the Lender receives the Borrower’s written request for
the extension nor on July 30, 2016;

 

(d)           All representations and warranties under this Agreement
(including, without limitation, the representation in Section 6.19) and the
other Credit Documents shall be true and correct in all material respects as of
July 30, 2016, except to the extent that the Lender accepted exceptions to such
representations and warranties at the time that the applicable Eligible Loan was
added to the Eligible Loan Pool or accepts such exception at the time of the
extension;

 

(e)           [intentionally omitted];

 

(f)            The Borrower shall pay, on or before the succeeding Termination
Date, any amount necessary pursuant to Section 2.07(c) to meet the Targeted
Repayment Schedule of any Eligible Loan having a Targeted Repayment Schedule
requiring such payments on or before the succeeding Termination Date; provided,
however, that the Borrower shall not be required to pay any Prepayment Fee
(other than actual, out of pocket LIBOR breakage costs, if any, as a result of
such payment being made other than on a Payment Date) with respect to amounts
prepaid pursuant to this clause (f);

 

(g)           The Borrower shall execute any agreements, documents or amendments
to the Credit Documents reasonably requested by the Lender to document such
extension (which amendments shall not change the terms of this Agreement other
than to extend the term hereof); and

 

(h)           The Borrower shall pay all costs and expenses incurred by the
Lender in connection with such extension of this Agreement, including the
Lender’s reasonable attorneys’ fees.

 

26

--------------------------------------------------------------------------------


 

2.15         Third Extension Option.  Provided that the Borrower duly extended
the Termination Date pursuant to, and in accordance with, the terms and
conditions Sections 2.13 and 2.14, the Borrower may request that the Lender
further extend the Termination Date to July 30, 2018, such extension request
shall be granted to the Borrower upon the satisfaction of the following
conditions:

 

(a)           The Borrower shall have delivered to the Lender a written request
to extend the term of this Agreement not earlier than April 30, 2017 and not
later than June 30, 2017;

 

(b)           The Borrower shall have delivered to the Lender an extension fee
equal to one-half of one percent (0.50%) of the Principal Amount as of July 30,
2017, on or before the Termination Date;

 

(c)           No Default or Event of Default shall have occurred and shall be
continuing at the time the Lender receives the Borrower’s written request for
the extension nor on July 30, 2017;

 

(d)           All representations and warranties under this Agreement
(including, without limitation, the representation in Section 6.19) and the
other Credit Documents shall be true and correct in all material respects as of
July 30, 2017, except to the extent that the Lender accepted exceptions to such
representations and warranties at the time that the applicable Eligible Loan was
added to the Eligible Loan Pool or accepts such exception at the time of the
extension;

 

(e)           The Borrower shall prepay, on or before the succeeding Termination
Date, so much of the outstanding principal balance of each Eligible Loan as is
necessary such that the Allocated Loan Amount related to each such Eligible Loan
after such prepayment shall be equal to the product of (i) the Advance Rate for
such Eligible Loan and (ii) the Asset Value of such Eligible Loan based on a
then-current as-is appraised value as determined by an updated Appraisal
thereof;

 

(f)            The Borrower shall pay, on or before the succeeding Termination
Date, any amount necessary pursuant to Section 2.07(c) to meet the Targeted
Repayment Schedule of any Eligible Loan having a Targeted Repayment Schedule
requiring such payments on or before the succeeding Termination Date; provided,
however, that the Borrower shall not be required to pay any Prepayment Fee
(other than actual, out of pocket LIBOR breakage costs, if any, as a result of
such payment being made other than on a Payment Date) with respect to amounts
prepaid pursuant to this clause (f);

 

(g)           The Borrower shall execute any agreements, documents or amendments
to the Credit Documents reasonably requested by the Lender to document such
extension (which amendments shall not change the terms of this Agreement other
than to extend the term hereof); and

 

(h)           The Borrower shall pay all costs and expenses incurred by the
Lender in connection with such extension of this Agreement, including the
Lender’s reasonable attorneys’ fees.

 

27

--------------------------------------------------------------------------------


 

2.16         No Advances During Extension Terms.   Notwithstanding anything to
the contrary contained in this Agreement, there shall be no Advances or
re-borrowings made during any Extension Term.

 

Section 3.               Fees.

 

3.01         Fees.

 

(a)           On the Effective Date, the Borrower shall pay to the Lender a
commitment fee (the “Commitment Fee”) in an amount equal to one percent (1.0%)
of the Maximum Availability, which shall be deemed earned by the Lender ratably
over the initial term of this Agreement.  The Borrower acknowledges that the
aggregate Commitment Fee is $400,000.00.

 

(b)           On each Payment Date commencing with the Payment Date occurring in
October 2012, the Borrower shall pay to the Lender a non-utilization fee (the
“Non-Utilization Fee”) in an amount equal to (i) one quarter of one percent
(0.25%) of the sum of (A) the Availability as of such Payment Date less (B) any
Release Amount, if any, paid to Lender pursuant to Section 4.03(a) within the
last forty-five (45) days, divided by (ii) 360, and multiplied by (iii) the
actual number of days occurring in the applicable Interest Period.

 

(c)           The Borrower shall pay, from time to time, such other fees as are
due and payable to the Lender hereunder.

 

Section 4.               Prepayments; Payments.

 

4.01         Terminating Prepayment.

 

(a)           The Borrower shall have the right to terminate this Agreement and
any remaining Availability hereunder, at any time by prepaying in full the
Principal Amount of all Advances in whole but not in part on the following terms
and conditions: (i) the Borrower shall give the Lender at its Office a
Prepayment Termination Notice not later than 5:00 p.m. (New York City time) on a
Business Day that is at least fifteen (15) calendar days prior to the Prepayment
Termination Date (except as otherwise stated in this Agreement) but is not more
than ninety (90) calendar days prior to the date of such prepayment, and (ii) on
the Prepayment Termination Date, the Borrower pays (A) all interest accrued and
unpaid on the Principal Amount being prepaid to and including the Prepayment
Termination Date; (B) all other sums due under this Agreement, any Note, the
Obligations and the other Credit Documents; (C) the Principal Amount of all
Advances; and (D) any applicable Prepayment Fee.  Payments made under Section
2.08(b) shall not be deemed prepayments for purposes of this Section 4.01.

 

(b)           If the Lender withholds or delays its consent to a Transfer
proposed in good faith (i.e., not solely to avoid the payment of a Prepayment
Fee) to a Person other than a Prohibited Person, the Borrower may at its option
thereafter make a terminating prepayment in accordance with Section 4.01(a)
(provided that the Borrower shall not be required to pay any Prepayment Fee or
other fees to the Lender).

 

(c)           If any Prepayment Termination Notice is given, such prepayment
shall be due and payable on the Prepayment Termination Date unless the Borrower,
no later than one (1)

 

28

--------------------------------------------------------------------------------


 

Business Day prior to such Prepayment Termination Date, revokes such Prepayment
Termination Notice in writing to the Lender, upon which time a new Prepayment
Termination Notice will be required. The Lender shall not be obligated to accept
any prepayment unless it is accompanied by the Prepayment Fee due in connection
therewith, subject to the proviso in the preceding Section 4.01(b).

 

(d)           After receipt of a Prepayment Termination Notice, the Lender may
in its sole and absolute discretion, declare all of the Obligations immediately
due and payable on the Prepayment Termination Date and any remaining
Availability hereunder immediately terminated.

 

(e)           If, in connection with a voluntary prepayment in accordance with
this Section 4.01, the Borrower does not pay and perform all Obligations,
including, without limitation, payment of all sums due under this Section 4.01,
on the Prepayment Termination Date, and provided the Lender has not declared all
of the Obligations immediately due and payable as provided above, the Borrower
may subsequently prepay the Principal Amount of all Advances and all other sums
due under this Agreement and each of the other Credit Documents in accordance
with the terms of this Section 4.01 only upon delivering to the Lender a new
Prepayment Termination Notice and complying with all of the terms of this
Section 4.01.  Notwithstanding the delivery of a Prepayment Termination Notice,
all of the provisions of the Credit Documents shall continue to be fully
operative until all of the Obligations have been fully performed and
indefeasibly paid in cash in full.

 

(f)            Upon prepayment as provided in this Section 4.01, such prepayment
shall be permanent and this Agreement (except for those provisions which
expressly survive) shall be automatically terminated and be null and void.

 

4.02         Mandatory Prepayments.

 

(a)           The Borrower shall be required to prepay the outstanding principal
balance of (and all accrued and unpaid interest on) any Advance (such
prepayment, a “Mandatory Prepayment”) with respect to an Eligible Loan, without
notice or demand of any kind to the Borrower, within four (4) Business Days
(except in the case of (iii) below, in which event the time frame shall be
determined in accordance with the sections references therein) of the applicable
event set forth below, as follows:

 

(i)            After a payment default or other material default on the part of
the Underlying Obligor with respect to such Eligible Loan has continued uncured
for a period of more than forty-five (45) days (provided, however, that Borrower
will be considered to have made a Mandatory Prepayment regardless of whether it
makes the repayment before or promptly after the close of the forty-five (45)
day period); or

 

(ii)           After a voluntary or involuntary bankruptcy petition is filed
with respect to any Underlying Obligor of the Eligible Loan and, in the case of
an involuntary bankruptcy petition, is not withdrawn, discharged, stayed or
dismissed within ninety (90) days after it is filed.

 

29

--------------------------------------------------------------------------------


 

(b)           The Borrower shall be required to immediately prepay the entire
Principal Amount upon either (i) the occurrence of an Event of Default, or (ii)
the Termination Date.

 

(c)           Notwithstanding anything to the contrary hereunder, neither (i) an
event of default under any Eligible Loan pledged as security for an Advance, nor
(ii) any breach by the Borrower or the Guarantor of (A) any representation or
warranty under this Agreement or any of the other Credit Documents (other than
an intentional misstatement or misrepresentation which induces Lender to include
an Asset as an Eligible Loan) and which shall remain un-remedied for forty-five
(45) days or (B) any covenant of the Borrower or the Guarantor under this
Agreement or any of the other Credit Documents which shall remain un-remedied
for forty-five (45) days, that in each case can in effect be “cured” by removal
of one or more Eligible Loans from the Eligible Loan Pool shall in and of itself
be deemed to constitute a Default under this Agreement.

 

4.03         Voluntary Release of Whole Loans; Property Releases.

 

(a)           So long as no Event of Default has occurred and is continuing or
would result therefrom, upon the Borrower’s delivery to the Lender of a Release
Request for any Eligible Loan, and the payment of the Release Amount to the
Lender, the Lender shall, at the Borrower’s cost and expense, within three (3)
Business Days (or such shorter time period as is practicable and reasonably
necessary) after the receipt of such request, deliver or request that the
Custodian deliver to the Borrower in accordance with the terms of this Agreement
or the Custodial Agreement (i) the Collateral Documents pertaining thereto and
(ii) a Lender prepared release, satisfaction, discharge and/or termination
agreements or similar instruments or filings relating to the Eligible Loan or
released Mortgaged Property, in form and substance satisfactory to the Borrower.

 

(b)           Notwithstanding anything to the contrary hereunder, the Borrower
shall not be entitled to tender the Release Amount for any Eligible Loan that is
a performing Eligible Loan, and the Lender shall not be obligated to release any
such Eligible Loan, if the Borrower either (i) has declared an event of default
under any Eligible Loan, (ii) is otherwise aware of a material event of default
or material imminent event of default under any Eligible Loan, or (iii) in good
faith believes there is an event of default or imminent event of default under
any Eligible Loan (an Eligible Loan described in (i), (ii), or (iii), a
“Distressed Loan”), unless, prior to or simultaneously with the release of the
performing Eligible Loan, the Borrower shall have obtained the release of the
Distressed Loan pursuant to and in accordance with the terms and conditions of
this Agreement.

 

(c)           Notwithstanding anything to the contrary in this Agreement, in any
of the other Credit Documents or otherwise, under no circumstance shall the
Lender be obligated to release all or any portion of any Eligible Loan in which
it has an interest for an amount less than the Release Amount applicable to such
Eligible Loan or other Asset.

 

(d)           If any Eligible Loan provides by its terms for either (i) the
release of a portion of the Mortgaged Property (such as a condo unit) or (ii)
the release of one or more, but fewer than all of the Mortgaged Properties
securing such Eligible Loan, then upon the Borrower’s delivery to the Lender of
a Release Request for such Mortgaged Property or portion thereof, and the
payment to the Lender or deposit into the Collection Account of the portion of

 

30

--------------------------------------------------------------------------------


 

the amount paid by the Underlying Obligor that is then payable to the Lender in
accordance with the agreement between the Borrower and the Lender entered into
at the time that the applicable Eligible Loan was added to the Eligible Loan
Pool, the Lender shall, at the Borrower’s cost and expense, within three (3)
Business Days (or such shorter time period as is practicable and reasonably
necessary) after the receipt of such request, deliver and/or request that the
Custodian deliver to the Borrower in accordance with the terms of the Custodial
Agreement such documentation as is necessary to evidence the release by the
Lender of its interest in the applicable Mortgaged Property or portion thereof,
any documents in the Collateral Documents that relate solely to the released
Mortgaged Property or portion thereof, and any other documentation requested by
the Borrower to evidence the partial repayment of the Allocated Loan Amount of
such Eligible Loan.

 

4.04         Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement, the Note and the other
Credit Documents shall be made to the Lender on the date when due and shall be
made in Dollars in immediately available funds.  Whenever any payment to be made
hereunder or under the Note or under any other Credit Document shall be stated
to be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest, fees and penalties shall be payable at the rate otherwise
applicable.  Any payments made by the Borrower hereunder or  under the Note
shall be made without offset or counterclaim, in Dollars, in immediately
available funds to such account as may be indicated in writing by the Lender to
the Borrower from time to time.  Any such payment received after 3:00 p.m. New
York City time on the date when due shall be deemed received on the following
Business Day.

 

4.05         Net Payments.  The Borrower’s payment obligations hereunder and
under the Note are absolute and unconditional without any right of rescission,
setoff, counterclaim or defense for any reason against the Lender.  Promptly
upon (and in no event later than ten (10) days following) notice from the Lender
to the Borrower, the Borrower agrees to pay, prior to the date on which
penalties attach thereto, all present and future stamp and other taxes, levies,
or costs and charges whatsoever imposed, assessed, levied or collected on or in
respect of an Advance and/or the recording, registration, notarization or other
formalization of an Advance or the execution and delivery or otherwise with
respect to this Agreement or the other Credit Documents and/or any payments of
principal, interest or other amounts made on or in respect of an Advance (all
such taxes levies, costs and charges being herein collectively called “Taxes”);
provided, however, that Taxes shall not include taxes imposed on or measured by
the overall net income or receipts of the Lender (or any assignee or
participant) by the United States of America or any political subdivision or
taxing authority thereof or therein, or any taxes required to be withheld from
payments made to the Lender (or any assignee or participant) by the United
States of America or any political subdivision or taxing authority thereof or
therein and provided further that if such Taxes may be avoided by the full and
final prepayment of the Advances, the Borrower may do so without premium or
penalty, but with accrued interest on amounts prepaid.  Promptly (and in no
event later than ten (10) days) after the date on which payment of any such Tax
is due pursuant to applicable law, the Borrower will, at the request of the
Lender, furnish to the Lender evidence, in form and substance satisfactory to
the Lender, that the Borrower has met its obligation under this Section 4.05.
 The Borrower agrees to indemnify the Lender against, and reimburse the Lender
on demand for, any Taxes, as reasonably determined by the Lender in good

 

31

--------------------------------------------------------------------------------


 

faith. The Lender shall provide the Borrower with appropriate receipts for any
payments or reimbursements made by the Borrower pursuant to this Section 4.05. 
In the event that liability for any Taxes could be reduced or avoided by the
Lender (or any assignee or participant) furnishing any information to the
Borrower, the Lender (or the applicable assignee or participant) shall furnish
such information in a timely manner to the Borrower, and if it fails to do so,
the Borrower shall be entitled to set off the amount of Taxes that would
otherwise not have been payable against amounts payable to the Lender (or the
applicable assignee or participant).

 

4.06         Full Recourse.  The duties, liabilities and obligations of the
Borrower contained in this Agreement and the duties, liabilities and obligations
of the Borrower contained in any of the other Credit Documents shall be fully
recourse to the Borrower and shall be fully enforceable by the Lender against
the Borrower.

 

Section 5.               Conditions Precedent and Grant of Security Interest. 
The willingness of the Lender to consider making any Advance (which at all times
shall be at the Lender’s sole and absolute discretion) to the Borrower is
subject, at the time the Lender considers making such Advance and, if made, at
the time of the making of each such Advance (except as hereinafter indicated),
to the satisfaction of the following conditions:

 

5.01         Execution of Agreement and other Credit Documents.  On or prior to
the date any Advance is made, including the Initial Borrowing Date, (i) the
Credit Documents, including the Note, shall have been executed, (ii) and there
shall have been delivered to the Lender all Credit Documents not otherwise
described in this Section 5 by the Persons required to execute such Credit
Documents.

 

5.02         No Default; Representations and Warranties.  At the time of the
making of each Advance and also after giving effect thereto (i) there shall
exist no Event of Default, and (ii) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Advance, except to the
extent of changes approved by the Lender.

 

5.03         Request for Advance.  Prior to the making of each Advance, the
Lender shall have received a Request for Advance with respect thereto meeting
the requirements of Section 2.03(a).

 

5.04         Opinions of Counsel.  On the Effective Date, the Lender shall have
received from outside counsel (who shall be reasonably satisfactory to the
Lender) for the Borrower and the Guarantor an opinion addressed to the Lender
and dated the Effective Date covering such matters incident to the transactions
contemplated herein as the Lender may reasonably request.

 

5.05         Diligence.  The Lender shall have satisfactorily completed its due
diligence review, determined solely by the Lender in its absolute discretion of
(a) the Borrower’s and the Guarantor’s operations, business, financial condition
and underwriting policies relating to the acquisition and/or management and/or
servicing and/or operation of Eligible Loans and (b) reviewed and found
acceptable the Eligible Loan(s) that the Borrower described in the related Asset
Review Request.

 

32

--------------------------------------------------------------------------------


 

5.06         Documents; Proceedings.

 

(a)           On or before the Effective Date, the Lender shall have received
certificate(s), dated as of the Effective Date, signed by the manager or other
authorized officer of the Borrower and the Guarantor, in form and substance
satisfactory to the Lender, together, with copies of the formation and
organization documents of the Borrower as required by the Lender, and copies of
the formation and organization documents of the Guarantor as required by the
Lender, the resolutions of the Borrower and the Guarantor referred to in such
certificate(s), a good-standing certificate (dated a recent date acceptable to
the Lender) from the Secretary of State of the jurisdiction of organization of
the Borrower and the Guarantor  and certificates of status with respect to the
Borrower and the Guarantor (dated a recent date acceptable to the Lender) issued
by the Secretary of State of each state in which the Borrower’s and the
Guarantor’s failure to be duly qualified or licensed would have a Material
Adverse Effect, indicating that it is in good standing.

 

(b)           All organizational and legal proceedings and all instruments and
agreements in connection with the transactions contemplated in this Agreement
and the other Credit Documents shall be reasonably satisfactory in form and
substance to the Lender, and the Lender shall have received all information and
copies of all documents and papers, including records of organizational
proceedings and governmental approvals, if any, which the Lender reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper organizational authorities.

 

5.07         Financial Statements.  Subject to Section 7.01(b), on or prior to
the Effective Date, the Lender shall have received a then current opening
balance sheet of the Borrower and the Guarantor as of the beginning of the
current calendar quarter, as required by the Lender, and prepared in accordance
with then current GAAP.  The requirement to deliver financial statements with
respect to Guarantor shall be deemed satisfied at such time as such financial
statements are publicly posted on the official website of REIT or appropriately
filed with the U.S. Securities and Exchange Commission.  To the extent that
Borrower provides any models or projections, it is understood that such models
or projections shall not be prepared in accordance with GAAP.

 

5.08         Credit Reports.  The Lender shall have received such credit reports
regarding the Borrower and the Guarantor as the Lender shall require. The Lender
may, in its discretion, procure a credit report on the Borrower and the
Guarantor in form and substance acceptable to the Lender in the Lender’s sole
and absolute discretion. The Lender may make such inquiries as described above
as the Lender deems necessary or appropriate, in its sole and absolute
discretion, to the extent allowed by law, both prior to and after the Effective
Date.

 

5.09         Security Interest.

 

(a)           As security for the payment and performance of the Obligations,
the Borrower hereby grants a security interest to the Lender, in and to all of
the Borrower’s right, title and interest, whether now existing or hereafter
arising and wheresoever located, in and to all assets of Borrower, including,
without limitation, the following (collectively, the “Collateral”):

 

33

--------------------------------------------------------------------------------


 

(i)            All Eligible Loans (and related Collateral Documents), including
all rights to payments and prepayments of principal, interest, penalties and
other sums due or to become due on each Eligible Loan, insurance policies and
the proceeds thereof of any kind and condemnation proceeds in connection with
each Eligible Loan;

 

(ii)           All other personal property, contract rights (including, without
limitation, under any intercreditor and co-lender agreement relating to any
Eligible Loan), servicing agreements, servicing rights and servicing fees and
income or other proceeds, amounts and payments payable to the Borrower as
compensation or reimbursement relating to Eligible Loans, all other reserves,
accounts, payments, intangibles and general intangibles of every kind relating
to Eligible Loans, including, without limitation, any interest of the Borrower
in (1) any fire, casualty or hazard insurance policies and the proceeds thereof,
(2) any awards made by any public body or decreed by any court for a taking or
for degradation of value in any eminent domain proceeding as the same relate to
an Eligible Loan, (3) any agreements relating to the acquisition by the Borrower
of any Eligible Loan, and (4) any funded reserves of any kind and for any
purpose.

 

(iii)          All escrow accounts (other than accounts maintained by the
Borrower for the benefit of third parties), documents, instruments, files,
surveys, certificates, correspondence, appraisals, computer programs, tapes,
discs, cards, instruments, agreements and other books, records, and reports and
data generated by other media for the storage of information maintained by  the
Borrower or any other person or entity with respect to an Eligible Loan,
including the Collateral Documents for each Eligible Loan and any other
instruments necessary to document or service an Eligible Loan;

 

(iv)          All now existing or hereafter arising deposit accounts (including
the Collection Account) maintained in the Borrower’s name with the Lender, and
any and all funds at any time deposited or held therein;

 

(v)           The servicer account described in the Servicing Agreement and
maintained with the Servicer (the “Servicer Account”) and all other accounts
maintained with the Servicer relating to the Eligible Loans (including, without
limitation, escrow and reserve accounts); and any and all funds at any time
deposited or held therein;

 

(vi)          All cash, whether now existing or acquired after the Effective
Date, delivered to, or otherwise in the possession of the Lender, or its
respective agents, bailees or custodians, in each case in accordance with the
terms of this Agreement (provided, however, that with respect to funds held by
the Borrower in trust or escrow for any other Person with the Lender, only the
Borrower’s interest in earnings on such funds shall be Collateral) or designated
on the books and records of the Borrower as assigned and pledged to the Lender;

 

34

--------------------------------------------------------------------------------


 

(vii)         All accounts, general intangibles, including without limitation,
payment intangibles (collectively, the “Receivables”), and investment property
related to Eligible Loans; and

 

(viii)        All proceeds (including related securitization proceeds) of all of
the foregoing.

 

(b)           As long as any Availability is outstanding or there remains any
Obligation to be paid or performed under this Agreement or under any other
Credit Document, the Borrower shall preserve and maintain, at its chief
executive office or principal place of business, or in a regional office or
offsite storage facility reasonably acceptable to the Lender, or in the office
of the Servicer or a computer service bureau engaged by the Servicer or Borrower
and approved by the Lender, and, reasonably promptly following written request
make available to the Lender, the originals, or copies in any case where the
originals have been delivered to the Lender or the Custodian, of all Collateral
Documents relating to, or part of, the Eligible Loans, and other and all related
documents and instruments, and all files, surveys, certificates, correspondence,
appraisals, computer programs, tapes, discs, cards, accounting records and other
information and data relating to the Eligible Loans.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Credit Document, the Borrower shall remain liable under each item of the
Collateral granted by it, to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms thereof and any other agreement giving rise thereto, and in
accordance with and pursuant to the terms and provisions thereof.  Whether or
not the Lender has exercised any rights in any of the Collateral, the Lender
shall have no obligation or liability (except for liabilities arising out of the
gross negligence or willful misconduct of the Lender) under any of the
Collateral (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or any other Credit Document or the receipt by the Lender of any
payment relating thereto, nor shall the Lender be obligated in any manner to
perform any of the obligations of the Borrower under or pursuant to any of the
Collateral (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any of the
Collateral (or any agreement giving rise thereto), to present or file any claim,
to take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

 

(d)           The Borrower authorizes the Lender to file financing statements to
perfect and continue the Lender’s security interest in the Collateral.  The
Borrower shall execute, and cooperate with the Lender in obtaining from third
parties, control agreements in form reasonably satisfactory to the Lender with
respect to the Collateral consisting of investment property, deposit accounts,
letter-of-credit rights, and electronic chattel paper (each within the meaning
of the UCC). The Lender acknowledges that the Lender shall not issue
instructions as to the disposition of any Collateral subject to such control
agreements except pursuant to the exercise of remedies hereunder while an Event
of Default has occurred and is continuing.

 

35

--------------------------------------------------------------------------------


 

(e)                                  This Agreement constitutes an authenticated
record which authorizes the Lender to file such financing statements as the
Lender determines as appropriate to perfect or protect the security interests
created by this Agreement and any other Credit Document.

 

5.10                           No Material Adverse Effect.  No Material Adverse
Effect shall have occurred and be continuing.

 

5.11                           No Existing Indebtedness or Liens.  Prior to the
making of any Advance, no Liens (other than Liens being satisfied with the
proceeds of the applicable Advance or Liens bonded over or which have funds, in
amounts reasonably acceptable to the Lender, reserved with Lender to satisfy the
same) shall encumber any Eligible Loans held or to be held by the Borrower,
other than Liens in favor of the Lender and those expressly approved of by the
Lender in writing (including those Liens permitted under any of the Credit
Documents), and the Borrower shall have delivered evidence reasonably
satisfactory to the Lender that any and all other pledges, security agreements
and mortgages in respect thereof have been released or will be released by the
payment of all or a portion of the proceeds of such Advance.

 

5.12                           Delivery of the Collateral.  Prior to the making
of any requested Advance, the Custodian, or other bailee acceptable to the
Lender in its sole and absolute discretion, shall have received or taken control
and possession, and, unless waived by the Lender pursuant to terms agreed to by
the Lender, the Custodian or other acceptable bailee shall have certified such
receipt, control and possession to the Lender by delivery (a) of Custodial
Certification (delivered electronically), in the case of the Custodian, in
accordance with Section 2.03(b), or (b) a bailee agreement (or similar document)
in form and substance satisfactory to the Lender, in the case of a bailee, and
the Collateral Documents relating to the Assets pledged and mortgaged to secure
such Advance.  The Borrower acknowledges and agrees that the Collateral which is
pledged and mortgaged to secure any one Advance secures all Advances, whether
previously made or in the future made.

 

5.13                           Fees and Expenses.  Prior to the making of an
Advance, or upon receipt of invoices from the Lender, the Borrower shall have
paid all Fees then due and payable to the Lender.  The Borrower shall also pay
all of the Lender’s reasonable and customary out-of-pocket legal, custodial (to
the extent not included in the definition of Fees) and third-party consultant
and paying agent expenses in connection with the due diligence and documentation
of Assets proposed to be Eligible Loans hereunder, on the earlier of (a) on or
prior to the Initial Borrowing Date of the applicable Eligible Loan, if the
Lender accepts the applicable Asset as an Eligible Loan hereunder, or (b) within
ten (10) days after the Lender rejects the applicable Asset for inclusion as an
Eligible Loan; provided, however, that such expenses shall not exceed, for each
Asset, $5,000.00 and (to the extent any existing Appraisal is not satisfactory)
the cost of any applicable Appraisal.

 

5.14                           No Litigation.  There shall be no judgment,
order, injunction or other restraint which shall prohibit or impose, and no
litigation pending or threatened against or affecting the Borrower, which, in
the reasonable opinion of the Lender, would prohibit or result in the imposition
of materially adverse conditions upon, the financing contemplated hereby, or
otherwise have a Material Adverse Effect.

 

36

--------------------------------------------------------------------------------


 

5.15                           Appraisals.  On or prior to the making of an
Advance, the Lender shall have received an Appraisal, issued not earlier than
one year prior the date of the Advance, with respect to the Mortgaged Property
securing the applicable Asset with respect to which the Advance was requested.

 

5.16                           Eligible Loans.  At the time each Advance is
made, and after giving effect thereto, the Asset against which an Advance has
been made and not repaid shall constitute an Eligible Loan.

 

5.17                           Terminations by Existing Lender.  At the time of
each Advance, the Borrower’s existing lender(s), if any, and the holders of any
Lien on any Collateral shall have prepared and delivered and authorized the
filing of and the Lender, the Custodian or acceptable bailee shall have received
either UCC termination statements (or, if acceptable to the Lender, UCC
assignments) and other documentation evidencing the termination (or, if
acceptable, assignments) of such Liens in the Collateral and the collateral
described in any Credit Document.

 

5.18                           Collection Account.  The Lender has an exclusive,
first priority, perfected security interest in the Collection Account and all
proceeds thereof.

 

5.19                           Reserves.  If any Eligible Loan includes any
reserve (including, without limitation, any interest reserve or capital
improvement reserve), such reserve shall be held at the Servicer.  Interest
earned on any such account will be paid in accordance with the applicable
Collateral Documents.

 

Section 6.                                            Representations,
Warranties and Agreements.  In order to induce the Lender to enter into this
Agreement and to consider making Advances, in its sole and absolute discretion,
the Borrower makes the following representations, warranties and agreements as
of the Effective Date, all of which shall survive the execution and delivery of
this Agreement and the Note and the making of any Advances (with the execution
and delivery of this Agreement and the making of each Advance thereafter being
deemed to constitute a representation and warranty that the matters as specified
in this Section 6 are true and correct in all material respects on and as of the
Effective Date and as of the date of such Advance, unless stated to relate to a
specific earlier date):

 

6.01                           Status.  The Borrower (a) is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority to own its property and assets and
to transact the business in which it is engaged and (c) is duly qualified and in
good standing in each jurisdiction where the failure to be duly qualified or
licensed would have a Material Adverse Effect.

 

6.02                           Power and Authority.  The Borrower has the power
to execute, deliver and perform the terms and provisions of each of the Credit
Documents and has taken all necessary action to authorize the execution,
delivery and performance by it of each of such Credit Documents to be executed
by it.  The Borrower has duly executed and delivered each of the Credit
Documents executed by it, and each of such Credit Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption,

 

37

--------------------------------------------------------------------------------


 

liquidation or other laws relating to or affecting the enforcement of creditors’
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law.

 

6.03                           No Violation.  Neither the execution, delivery or
performance by the Borrower of the Credit Documents executed by it, nor
compliance by it with the terms and provisions thereof, (i) will contravene in
any material respect any provision of any law, statute, rule or regulation or
any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict or be inconsistent with or result in any
breach of any of the material terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien other than a Lien permitted pursuant to
Section 8.01 upon any of the property or assets of the Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement, loan
agreement or any other agreement, contract or instrument to which the Borrower
is a party or by which it or any of its property or assets is bound or to which
it may be subject, or (iii) will violate any provision of any of Borrower’s
organizational documents.

 

6.04                           Governmental Approvals.  No order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except as have been obtained or made prior to the Effective
Date and except for UCC-3 continuation statements), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of any Credit Document executed by Borrower, or (ii)
the legality, validity, binding effect or enforceability of any such Credit
Document.

 

6.05                           Financial Statements; Financial Condition;
Undisclosed Liabilities; etc.

 

(a)                                  The financial statements of the Borrower
furnished to the Lender prior to the Effective Date presents fairly the
financial condition of the Borrower at the date of such financial statements. 
Such financial statements have been prepared in accordance with GAAP, except
with respect to models or projections provided, if any.  Since the date of such
financial statements there has not been any Material Adverse Effect.

 

(b)                                 Except as fully reflected on the financial
statements referred to in Section 6.05(a), there will be as of the Effective
Date no liabilities or obligations with respect to the Borrower of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, would have a Material
Adverse Effect.  Except as set forth in Schedule 6.05(b), as of the Effective
Date the Borrower does not know of any basis for the assertion against the
Borrower of any liability or obligation of any nature whatsoever that is not
fully reflected in the financial statements referred to in Section 6.05(a)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

6.06                           Litigation.  There are no actions, suits or
proceedings pending or threatened of which the Borrower is aware (i) with
respect to any Credit Document executed by it or (ii) that could reasonably be
expected to have a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

6.07                           True and Complete Disclosure.  No factual
information (taken as a whole) heretofore or contemporaneously furnished in
writing by or on behalf of the Borrower and the Guarantor to the Lender for
purposes of or in connection with this Agreement or the other Credit Documents
(including, without limitation, all information contained in any of the Credit
Documents) contains, and no factual information (taken as a whole) hereafter
furnished in writing by or on behalf of the Borrower or the Guarantor to the
Lender pursuant to the terms of the Credit Documents will contain, any untrue
statement of a material fact as of the date as of which such information is
dated or certified or, to the knowledge of the Borrower and the Guarantor, omits
to state a material fact necessary to make such information (taken as a whole)
not misleading in any material respect in light of the circumstances under which
such information was provided.

 

6.08                           Use of Proceeds; Margin Regulations.  All
proceeds of each Advance will be used by the Borrower for the financing of the
Borrower’s lending business; provided, however, that no part of the proceeds of
any Advance will be used by the Borrower to purchase or carry any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock.  Neither the making of any Advance nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of Regulation G, T,
U or X of the Board of Governors of the Federal Reserve System.

 

6.09                           Tax Returns and Payments.  Each of the Borrower
and the Guarantor has filed all tax returns required to be filed by it and has
paid all income taxes payable by it which have become due pursuant to such tax
returns and all other taxes and assessments payable by it which have become due,
other than those not yet delinquent and except for those contested in good faith
and for which adequate reserves have been established. Each of the Borrower and
the Guarantor has paid, or has provided adequate reserves (in the good faith
judgment of the management of the Borrower or the Guarantor, as the case may be)
for the payment of all federal, state and foreign income taxes applicable for
all applicable prior fiscal years and for the current fiscal year to the
Effective Date.

 

6.10                           Compliance with ERISA.  Each Plan, if any, is in
substantial compliance with ERISA and the Code, except to the extent any
noncompliance could not reasonably expected to have a Material Adverse Effect;
no Reportable Event has occurred with respect to a Plan; no Plan is insolvent or
in reorganization, no Plan has an Unfunded Current Liability that could
reasonably be expected to result in the imposition of a Lien under the Code or
ERISA on the assets of the Borrower, and no Plan has an accumulated or waived
funding deficiency or permitted decreases in its funding standard account within
the meaning of Section 412 of the Code; neither the Borrower nor any ERISA
Affiliate has incurred any material liability to or on account of a Plan
pursuant to Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code or expects to incur any
material liability having a Material Adverse Effect under any of the foregoing
sections of ERISA and the Code on account of the termination of, participation
in or contributions to any such Plan; no proceedings have been instituted to
terminate any Plan other than in a standard termination under ERISA; no
condition exists which presents a material risk to the Borrower or any ERISA
Affiliate of incurring a material liability having a Material Adverse Effect to
or on account of a Plan pursuant to the foregoing sections of ERISA and the
Code; no Lien imposed under the Code or ERISA on the assets of the Borrower
exists or is likely to arise on account of any Plan; and the

 

39

--------------------------------------------------------------------------------


 

Borrower may terminate contributions to any other employee benefit plans
maintained by it without incurring any material liability having a Material
Adverse Effect to any Person interested therein.  Notwithstanding the foregoing,
neither Borrower nor Guarantor sponsors or is required to contribute to a Plan,
which is subject to minimum funding requirements under the Code and ERISA.

 

6.11                           Compliance with Statutes, etc.  The Borrower is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliance as would not (i) in the aggregate, have a
Material Adverse Effect, and (ii) affect in any respect the validity or
enforceability of any Credit Document executed by it or the Lender’s rights in
the Collateral or in the collateral described in any Credit Document.

 

6.12                           Investment Company Act.  The Borrower is not
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

6.13                           No Burdensome Agreement.  The Borrower is not a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any charter or organizational restriction which by
its terms would have a Material Adverse Effect.

 

6.14                           Security Interests.  This Agreement and the other
Credit Documents create, as security for the Obligations, valid and enforceable
security interests in and Liens on all of the Collateral (and any collateral
described in any other Credit Document) in favor of the Lender which are
perfected and superior and prior to the rights of all third Persons and subject
to no other Liens (other than Liens permitted pursuant to Section 8.01).  The
Borrower has, or will have at the time of pledge thereof, good and marketable
title to all of the Collateral (and any collateral described in any other Credit
Document), free and clear of all Liens except those described in the preceding
sentence.

 

6.15                           Registration.  The Borrower currently is, and
will be at all times at which any Advance is outstanding hereunder, licensed,
registered, approved, qualified or otherwise authorized in good standing to the
extent required under applicable law, as a mortgage banker, mortgage broker,
real estate broker, servicer of mortgage loans or otherwise in each jurisdiction
in which the conduct of its business requires such licensing, registration,
approval, qualification or other authorization, including, without limitation,
as a licensed mortgage banker in each state in which it originates or acquires
any Asset or owns any Asset.

 

6.16                           Representations Relating to Eligible Loans.

 

(a)                                  At all times during which an Eligible Loan
is pledged as Collateral for Advances hereunder, subject to the Borrower’s
rights under Section 4.03, the Eligible Loan will (i) be an Eligible Loan; (ii)
be legal, valid and binding obligation of the Underlying Obligor (in the case of
a Mortgage Loan or a Senior Participation) or of the third-party mortgagee of
the Mortgaged Property (in the case of  a Loan-on-Loan) enforceable in
accordance with its terms subject to no offset, defense or counterclaim and
obligating such Underlying Obligor or third-

 

40

--------------------------------------------------------------------------------


 

party mortgagee to make the payments specified therein; (iii) be owned by the
Borrower and be subject to no Lien or claim whatsoever, either legal or
equitable, other than as disclosed to the Lender and those granted to the
Lender; and (iv) not be Restructured (as that term is defined in Section 8.05)
without the Lender’s consent, except in the ordinary course of the Borrower’s
business.

 

(b)                                 At the time of the pledge of each Eligible
Loan, the Borrower will have received with respect to each related Mortgaged
Property (i) evidence of a hazard insurance policy for such Mortgaged Property
with a standard mortgagee clause in form and substance satisfactory to the
Lender and with extended coverage in an amount not less than the lesser of (A)
the principal amount of the underlying Mortgage Loan or (B) full replacement
value, and (ii) a policy, or other satisfactory evidence, of flood insurance or
satisfactory documentation to demonstrate that such Mortgaged Property is not
located in a special flood hazard area.  Such documentation will be retained in
the Borrower’s files relating to such Eligible Loan.

 

(c)                                  The Borrower has complied in all material
respects with and is not in violation in any material respect of, and will
comply in all material respects with and will not be in violation in any
material respect of, any law or regulation relating to any Eligible Loan pledged
hereunder.

 

(d)                                 With respect to each Eligible Loan pledged
to the Lender, the Borrower has complied (or, if the Asset is a Loan-on-Loan,
the borrower under the Loan-on-Loan has complied) in all material respects with,
and will comply in all material respects with, or to the Borrower’s knowledge
the original lender thereof has complied in all material respects with and will
comply in all material respects with, to the extent applicable, (A) all
applicable state and federal laws, including but not limited to (i) the Real
Estate Settlement Procedures Act of 1974, (ii) the Equal Credit Opportunity Act,
(iii) the Federal Truth in Lending Act and Regulation Z of the Board of
Governors of the Federal Reserve System, (iv) any laws requiring persons
providing appraisals of property values to be properly licensed, and (v) all
other usury, disclosure, consumer credit protection or truth-in-lending laws
which may apply, and in each such case with all regulations promulgated in
connection therewith as the same may be from time to time amended and will
maintain sufficient documentary evidence in its file to substantiate such
compliance (including, without limitation, delivery of all necessary disclosure
statements) and (B) all of the terms and provisions of such Eligible Loan and of
any contractual escrow arrangements applicable thereto.

 

6.17                           Title to Property.  The Borrower has good and
marketable title to all of its property, including the Assets, the value of
which is included in the financial statements delivered pursuant hereto, subject
to no Liens, encumbrances or claims other than those disclosed on such financial
statements or in favor of the Lender or otherwise permitted by the Lender.

 

6.18                           Fictitious Names, etc.  The Borrower does not
operate or do business under any assumed, trade or fictitious name.  The
Borrower has not been known as or used any other name (either through merger,
consolidation or name change), fictitious name or trade name.  The Borrower’s
federal tax identification number and organizational number is set forth on
Schedule 6.18.

 

41

--------------------------------------------------------------------------------


 

6.19                           Solvency.  (i) On the Effective Date, (ii) on the
date that each Advance is made, and (iii) on the first day of any Extension
Term, the Borrower is solvent, generally able to pay its obligations as they
become due, has sufficient capital to carry on its business and transactions and
all businesses and transactions in which it intends to engage, and the current
value of the Borrower’s assets, at fair saleable valuation, exceeds the sum of
its liabilities.  The Borrower shall not be rendered insolvent by the execution
and delivery of the Credit Documents and the consummation of the transactions
contemplated thereby and the capital remaining in the Borrower is not now and
shall not foreseeably become unreasonably small to permit such the Borrower to
carry on its business and transactions and all businesses and transactions in
which it is about to engage.  The Borrower does not intend to, nor does it
reasonably believe it shall, incur debts beyond its ability to repay the same as
they mature.

 

6.20                           No Investigations.  On the Effective Date and on
the date that each Advance is made, there are no known material citations,
warrants or notices or any investigations from any federal, state or local
government concerning Borrower’s business.

 

Section 7.                                            Affirmative Covenants. 
The Borrower covenants and agrees that as of the Effective Date, and thereafter
for so long as this Agreement is in effect and until the Availability has
terminated, the Note is no longer outstanding and the Advances, together with
interest, Fees and all other Obligations, are paid in full:

 

7.01                           Information Covenants.  The Borrower shall
maintain a standard system of accounting in accordance with then current GAAP,
and will furnish to the Lender and its duly authorized representatives such
information respecting the business and financial condition of the Borrower as
the Lender may reasonably request; and without any request, the Borrower shall
furnish or cause to be furnished to the Lender:

 

(a)                                  Within forty-five (45) days after the last
day of each of the first three fiscal quarters in any fiscal year, the REIT’s
consolidated and unaudited statements of income for such quarter and balance
sheets as of the end of such quarter, in each case setting forth not less than
the information required to be included in a Form 10-Q, presented fairly in
accordance with GAAP and certified as being true and correct by an officer’s
certificate.

 

(b)                                 [intentionally omitted].

 

(c)                                  Within ninety (90) days after the last day
of its fiscal year, the REIT’s consolidated and audited statement of income and
statements of changes in cash flow for such year and balance sheets as of the
end of such year, including a consolidating schedule of subsidiaries, presented
fairly in accordance with GAAP, and accompanied in all cases by an unqualified
report of a nationally recognized independent certified public accounting firm.

 

(d)                                 Within forty-five (45) days after the last
day of each calendar quarter in any fiscal year, or, if later, promptly after
receipt from the Underlying Obligor, (i) any and all property level financial
information (including, without limitation, rent rolls and income and expense
statements showing in reasonable detail the amounts and sources of gross
operating income with respect to the Mortgaged Property and the amounts and
purposes of operating expenses and capital expenditures paid with respect to the
Mortgage Property) with respect to

 

42

--------------------------------------------------------------------------------


 

each Eligible Loan if required to be provided by the Underlying Obligor by the
related Collateral Documents, and (ii) copies of any and all other reports,
certificates and other documents and information which any Underlying Obligor is
obligated to deliver to the lender, mortgagee or servicer under the applicable
Collateral Documents.

 

(e)                                  Within thirty (30) days after the last day
of each calendar month in any fiscal year, an asset management report for each
Eligible Loan, including, without limitation, a schedule of forbearances and
other Restructures, foreclosures, deeds in lieu and loan or sales of underlying
loans that have been agreed upon, executed or closed.

 

(f)                                    Contemporaneously with the financial
statements furnished to the Lender pursuant to Sections 7.01(a), (b) and (c)
above, an officer’s certificate from the Borrower addressed to the Lender, and
in each Request for Advance, a statement, certifying to its knowledge that, as
of such quarter or Advance date, (x) the Borrower is in material compliance with
all of the terms and conditions of this Agreement and the other Credit Documents
and (y) no Default or Event of Default thereunder exist.

 

Notwithstanding the foregoing, the requirement to deliver financial statements
will be deemed satisfied at time as such financial statements are publicly
posted on REIT’s website or filed with the U.S. Securities and Exchange
Commission.

 

7.02                           Books, Records and Inspections.  The Borrower
will keep, and will use commercially reasonable efforts to cause the Servicer to
keep, and will use commercially reasonable efforts to cause any subservicer or
servicing agent that is an Affiliate of the Borrower to keep, proper books of
record and account in which full, true and correct entries in conformity with
then current GAAP and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will use commercially reasonable efforts to cause the Servicer to, permit
officers and designated representatives of the Lender to visit and inspect any
of the properties of the Borrower and the Servicer and to examine the books of
record and account of the Borrower and the Servicer and discuss the affairs,
finances and accounts of the Borrower and the Servicer with, and be advised as
to the same by, its and their officers, employees and independent accountants,
all at such reasonable times and intervals and to such extent as the Lender may
request upon reasonable prior written notice.  Any such inspection and/or
examination shall be at the Borrower’s reasonable expense, and may include an
audit by the Lender of the servicing of the Collateral by the Servicer or the
Borrower and the servicing of the Assets and such procedures as the Lender deems
appropriate to confirm all reporting hereunder with respect to the Assets.  The
inspections and/or examinations conducted pursuant to this Section 7.02 shall be
in addition to and independent of any other due diligence conducted and/or
requested by the Lender pursuant to this Agreement.

 

7.03                           Maintenance of  Insurance.  The Borrower will
ensure that the Underlying Obligors maintain the insurance (including without
limitation, casualty insurance) in the amounts and as required under the
applicable Collateral Documents, and if any Underlying Obligor shall fail to
maintain the required insurance, Borrower shall obtain such insurance at
Borrower’s cost and expense.  Borrower shall (i) furnish to Lender evidence of
insurance for the Mortgaged Properties on or prior to the Effective Date and
thereafter as and when requested by Lender,  (ii)

 

43

--------------------------------------------------------------------------------


 

maintain liability insurance with financially responsible insurers (which
insurance may be  maintained under an umbrella policy), covering such risks and
in such amounts and with such deductibles as are customary in Borrower’s
business, and (iii) provide Lender with copies of Borrower’ liability insurance
policies on or prior to the Effective Date and thereafter as and when requested
by Lender.

 

7.04                           Franchises.  The Borrower will do or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence and its material rights, franchises, qualifications, licenses, permits
and patents if the failure to maintain the same could reasonably be expected to
have a Material Adverse Effect.

 

7.05                           Compliance with Statutes, etc.  The Borrower
will, and will use commercially reasonable efforts to cause each (except in the
case of independent third parties not subject to Control by the Borrower)
appraiser, correspondent, broker or other service provider that participates
with the Borrower in the servicing, acquisition or management or operation of
any Asset to comply with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to (1) licensing or registration (as described in Section 6.15 hereof)
and (2) environmental standards and controls) except such noncompliance as could
not (i) adversely affect in any material manner the legality, validity or
enforceability of any Asset or (ii) in the aggregate, have a Material Adverse
Effect.

 

7.06                           ERISA.  As soon as possible and, in any event,
within ten (10) days after the Borrower or any of its ERISA Affiliates knows any
of the following, the Borrower will deliver to the Lender a certificate of the
chief financial officer or other officer of the Borrower acceptable to the
Lender setting forth details as to such occurrence and such action, if any,
which the Borrower or such ERISA Affiliate is required or proposes to take with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application could reasonably be
expected to be or has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan has been or could reasonably be
expected to be terminated other than in a standard termination under ERISA,
reorganized, partitioned or declared insolvent under Title IV of ERISA; that a
Plan has an Unfunded Current Liability giving rise to a Lien under ERISA; that
proceedings could reasonably be expected to be or have been instituted to
terminate a Plan other than in a standard termination under ERISA; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; or that the Borrower or any of its ERISA
Affiliates will or could reasonably be expected to incur any material liability
having a Material Adverse Effect (including any material contingent or secondary
liability having a Material Adverse Effect) to or on account of the termination
of or withdrawal from a Plan under Section 4062, 4063, 4064, 4069, 4201 or 4204
of ERISA or with respect to a Plan under Section 4971 or 4975 of the Code or
Section 409, 502(i) or 502(1) of ERISA. No later than ten (10) calendar days
after the Lender’s reasonable request therefor, the Borrower will deliver to the
Lender a complete copy of the annual report (Form 5500) of each Plan filed with
the Internal Revenue Service.

 

44

--------------------------------------------------------------------------------


 

7.07                           Performance of Obligations.  The Borrower will
perform all of its obligations under the terms of each mortgage, indenture,
security agreement and other debt instrument by which it is bound, except such
non-performances as could not in the aggregate, reasonably expected to have a
Material Adverse Effect.

 

7.08                           Payment of Taxes.  The Borrower will pay and
discharge all taxes, assessments and governmental charges or liens imposed upon
the Borrower or upon the Borrower’s income or profits, or upon any properties
belonging to the Borrower, prior to the date on which any penalties attach
thereto and all lawful claims which, if unpaid, might become a Lien upon any
such property; provided, however, that the Borrower shall have the right to
contest such taxes, assessments and governmental charges or liens so long as the
same are bonded over or amounts  reasonably acceptable to the Lender have been
reserved with the Lender to satisfy same.

 

7.09                           Separateness, etc.

 

(a)                                  The Borrower has not and shall not:

 

(i)                                     Engage in any business or activity other
than the ownership, operation, servicing, management and maintenance of the
Assets, and activities incidental thereto;

 

(ii)                                  Merge into or consolidate with any Person
or entity or dissolve, terminate or liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets (unless the
Allocated Loan Amounts of the Eligible Loans that are sold are repaid in
connection with such Transfer) or change its legal structure, without in each
case the Lender’s consent;

 

(iii)                               Fail to preserve its existence as an entity
duly organized, validly existing and in good standing (if applicable) under the
laws of the jurisdiction of its organization or formation, or without the prior
written consent of the Lender, amend, modify, terminate or fail to comply with
the provisions of the Borrower’s certificate of limited partnership, operating
agreement or similar organizational documents, as the case may be with respect
to the matters specified in this Section 7.09;

 

(iv)                              Commingle its assets with the assets of any of
its shareholders, officers, directors, employees, Affiliates, or of any other
Person or entity;

 

(v)                                 Incur any debt, secured or unsecured, direct
or contingent, other than (i) the credit facility provided by the Lender to the
Borrower pursuant to this Agreement, (ii) guaranties of the Indebtedness of a
Subsidiary permitted pursuant to this Agreement, (iii) Subordinated Debt
permitted by the Lender in its sole and absolute discretion, (iv) Indebtedness
incurred under the Credit Documents and (v) Indebtedness incurred in the
ordinary course of its business of owning and operating the Assets, provided,
however, that such debt is not evidenced by a note;

 

45

--------------------------------------------------------------------------------


 

(vi)                              Fail to pay its debts and liabilities from its
assets as the same shall become due, to the extent of available cash flow from
the assets then owned by the Borrower;

 

(vii)                           Fail to maintain its records, books of account
and bank accounts separate and apart from those of any of the shareholders,
directors, officers, employees and Affiliates of the Borrower, and any other
Person;

 

(viii)                        Enter into any contract or agreement with any
shareholder, director, officer, employee, or Affiliate of the Borrower, as the
case may be, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than any shareholder, director, officer, employee or
Affiliate of the Borrower;

 

(ix)                                Seek the dissolution or winding up in whole,
or in part, of the Borrower;

 

(x)                                   Hold itself out to be responsible for the
debts of another Person;

 

(xi)                                Fail to file its own tax returns, if such
entity is required to file separate tax returns;

 

(xii)                             Fail to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations, provided,
however that the foregoing shall not require any member of the Borrower to make
any additional capital contribution to the Borrower;

 

(xiii)                          File or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors; or

 

(xiv)                         Fail to pay its own obligations and liabilities
out of its own funds, to the extent of available cash flow from the assets then
owned by the Borrower.

 

(b)                                 In the event of any inconsistency between
the covenants set forth in this Section 7.09 and the other covenants set forth
in this Agreement, or in the event that any covenant set forth in this
Section 7.09 imposes a greater restriction or obligation than is set forth
elsewhere in this Agreement, the covenants set forth in this Section 7.09 shall
control.

 

7.10                           Collateral.

 

(a)                                  The Borrower will (i) warrant and defend
the right, title and interest of the Lender in and to the Collateral and any
collateral described in any Credit Document against the claims and demands of
all Persons whomsoever; (ii) hold all escrow funds collected by it in respect of
Collateral in trust, without commingling the same with non-custodial funds, and
apply

 

46

--------------------------------------------------------------------------------


 

the same for the purposes for which such funds were collected; (iii) establish
and maintain, in favor of the Lender, a valid and perfected first priority
security interest in the Collateral, free and clear of any adverse claims,
including, without limitation, the filing of all financing statements or other
similar instruments or documents, and delivering the Collateral Documents to the
Custodian under the Custodial Agreement and this Agreement, necessary under the
UCC (or any comparable law) of all appropriate jurisdictions to perfect the
first priority security interest of the Lender in the Collateral and such other
action to perfect, protect or more fully evidence the interest of the Lender in
the Collateral and under the Credit Documents as the Lender may request in its
Permitted Discretion.  Notwithstanding anything to the contrary contained in
this Agreement, Borrower authorizes Lender to file an all-asset UCC financing
statement.

 

(b)                                 The Lender, in its Permitted Discretion, has
the right, from time to time and at its own expense, to conduct due diligence of
any kind on any Asset that is financed by the Lender and which continues to
serve as Collateral for the Obligations under this Agreement and the Note.  Such
due diligence shall include, but not be limited to, Appraisals on any Mortgaged
Property utilizing a valuation methodology determined by the Lender in its sole
and absolute discretion and environmental site assessments of such Mortgaged
Property in form and scope required by the Lender in its sole and absolute
discretion.

 

7.11                           Reserves.  If any Eligible Loan includes any
reserve (including, without limitation, any interest reserve or capital
improvement reserve), the Borrower shall cause such reserve to be held in an
account at the Servicer.

 

7.12                           Custodian.  In connection with this Agreement,
until the Advances and all other sums due the Lender under the Credit Documents
are paid in full, the Lender shall, subject to the terms of the Custodial
Agreement, keep in its possession or in the possession of the Custodian each of
the Collateral Documents.  The Borrower shall be liable for and shall pay and
when due thereunder all fees and charges incurred in connection with the
Custodial Agreement upon the terms and subject to the conditions set forth
therein (“Custodial Fees”). The Lender shall, at the Borrower’s sole cost and
expense, cooperate with the Borrower upon the Borrower’s reasonable request to
allow for the discharge of the applicable Assets (when permitted pursuant to
this Agreement and the other Credit Documents), sale of the applicable Assets
(when permitted pursuant to this Agreement and the other Credit Documents), or
the exercise of the Borrower’s remedies with respect to the Assets, including
but not limited to, the delivery of the original notes, mortgages and/or deeds
of trust to permit the Borrower to foreclose its mortgages or deeds of trust
under terms and conditions satisfactory to the Lender.

 

7.13                           Servicing.

 

(a)                                  The Borrower shall have entered into, by
the Initial Borrowing Date for the first Eligible Loan, a servicing agreement
acceptable to the Lender with the Servicer (including as the same may be
amended, supplemented, modified or restated from time to time in accordance
herewith and therewith, the “Servicing Agreement”).  The Borrower may not,
without the Lender’s prior approval, (i) amend the Servicing Agreement in any
material respect or (ii) subcontract or allow the Servicer to subcontract out
any portion of the servicing obligations or to the extent that the Borrower has
rights (as lender) under the Collateral Documents to consent to third party
property management in connection with installment sales

 

47

--------------------------------------------------------------------------------


 

of any portion of the Mortgaged Properties (other than to an Affiliate of
Borrower who is a subservicer with a rating by Standard & Poors of not less than
Average and a rating by Fitch of not less than Level 3 Servicer Rating CSS3),
approve such management without the Lender’s approval.  The Servicing Agreement
shall provide that, if an Event of Default occurs under the Credit Documents,
the Servicer may, at the Lender’s option, and at no cost to the Lender, be
terminated as servicing agent and the Lender, may, at its option, act as
servicing agent for receipt of funds from the Assets for a fee equal to a
servicing fee which is determined by the Lender to be commercially reasonable. 
The Borrower shall use commercially reasonable efforts to cause the Servicer to
provide copies to the Lender of the Servicer’s written monthly reports to the
Borrower, to the extent that they relate to Eligible Loans in the Eligible Loan
Pool, provided, however, that the Lender reserves the right by written request
to the Servicer to request different information or amended or expanded reports,
in its sole and absolute discretion.  The Borrower shall use commercially
reasonable efforts to cause the Servicer to permit the Lender or its designee,
upon reasonable notice (except in the case of emergency or during the
continuance of an Event of Default, in which case no notice shall be required)
to inspect its books, records and operations at the Borrower’s sole cost and
expense at any time during normal business hours.  Upon five (5) days prior
written notice from the Lender and the Borrower each agree and shall use
commercially reasonable efforts to cause the Servicer to agree, at each of its
sole cost and expense, to meet together with the Lender or the Lender’s designee
or agent at the Lender’s Office or by telephone, to discuss any and all aspects
of the Assets that the Lender deems appropriate.

 

(b)                                 The Borrower will not, and will not without
the prior written consent of the Lender (which consent shall be deemed given
with respect to a particular Restructuring if the same is not rejected in
writing by the Lender within ten (10) Business Days after the Lender receives
the Borrower’s written request for consent thereto) permit the Servicer to,
Restructure (as defined in Section 8.05) any of the material terms of, or settle
or compromise any material claim with respect to, any Eligible Loan or any
Collateral Document or any collateral described in any Credit Document.  This
paragraph is not intended to prohibit waivers or reasonable delays by an
Underlying Obligor in delivering periodic financial statements and other reports
to the Servicer and/or Borrower.

 

7.14                           Appraisal.  If an Appraisal of any property
pledged or mortgaged as collateral for an Eligible Loan is more than twelve (12)
months old, the Lender shall have the right to have that Appraisal updated,
which update shall be at the Borrower’s sole cost and expense.  In addition, if
there has been a significant credit deterioration specific to an Eligible Loan,
as determined by the Lender in its sole and absolute discretion, exercised in
good faith, the Lender shall have the right to have that Appraisal updated,
which update shall be at the Borrower’s sole cost and expense not more
frequently than once annually per Eligible Loan. The Lender shall also have the
right, at any time and from time to time, at the Lender’s sole cost and expense,
to require the Borrower to obtain additional Appraisals with respect to Eligible
Loans.

 

Section 8.                                            Negative Covenants.  The
Borrower covenants and agrees that as of the Effective Date, and thereafter for
so long as this Agreement is in effect and until the Note is no longer
outstanding and the Advances, together with interest, Fees and all other
Obligations, are paid in full, without the prior written consent of the Lender,
as follows:

 

48

--------------------------------------------------------------------------------


 

8.01                           Liens.  The Borrower will not, and will not
permit the Servicer to, create, incur, assume or suffer to exist any Lien upon
or with respect to (i) any Eligible Loan described in any Credit Document,
(ii) any right of the Borrower or the Servicer to service Assets, or (iii) any
property or assets (real or personal, tangible or intangible) of the Borrower,
whether now owned or hereafter acquired; provided, however, that the provisions
of this Section 8.01 shall not prevent the creation, incurrence, assumption or
existence of:

 

(a)                                  Liens for taxes not yet due, or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established;

 

(b)                                 Liens created pursuant to this Agreement or
any other Credit Document;

 

(c)                                  Mechanic or materialmen liens, but only to
the extent the same have been bonded or discharged in a manner satisfactory to
the Lender within thirty (30) days’ of Borrower’s receipt of notice of the
creation thereof.

 

8.02                           Consolidation, Merger, Sale of Assets, etc.

 

(a)                                  The Borrower will not without the prior
written consent of the Lender wind up, liquidate or dissolve its affairs or
enter into any transaction of merger or consolidation (to the extent that such
merger or consolidation would constitute a Change in Control) or convey, sell,
lease or otherwise dispose of (or agree to do any of the foregoing at any future
time) all or substantially all of its property or assets (unless the proceeds of
such sale or other disposition are applied to repay the Allocated Loan Amount of
all Assets sold), without the prior approval of the Lender.

 

8.03                           Indebtedness.  The Borrower will not contract,
create, incur, assume or suffer to exist any Indebtedness, except Indebtedness
incurred under the Credit Documents, guaranties of the Indebtedness of
Subsidiaries permitted pursuant to this Agreement and Subordinated Debt
permitted by the Lender in its sole and absolute discretion.

 

8.04                           Advances, Investments and Loans.  The Borrower
will not lend money or credit or make advances to any Person, or purchase or
acquire any stock, ownership interests in any Person, obligations or securities
of, or any other interest in, or make any capital contribution to, any other
Person except, in the case of any Eligible Loan or Underlying Obligor, in
connection with the exercise of any rights or remedies under the related
Collateral Documents or other enforcement thereof or a Restructuring permitted
hereunder or under any other Credit Document.

 

8.05                           Transactions with Affiliates.  The Borrower will
not enter into any transaction or series of related transactions, whether or not
in the ordinary course of business, with any Affiliate of the Borrower, other
than on terms and conditions substantially as favorable to the Borrower as would
be obtainable by the Borrower at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate; provided, however, that the
Borrower will not:

 

(a)                                  use, furnish, or rely upon any title
insurance or hazard insurance underwritten by or issued by any Affiliate of the
Borrower;

 

49

--------------------------------------------------------------------------------


 

(b)                                 use, furnish, or rely upon an appraisal
issued by any Affiliate or by any Person Controlled by any Affiliate of the
Borrower; or

 

(c)                                  pledge any Asset to the Lender under which
the Borrower or any Affiliate thereof is a mortgagor or guarantor for such
Asset.

 

8.06                           Restructurings of Eligible Loans.

 

(a)                                  The Borrower will not Restructure any
Eligible Loan in the Eligible Loan Pool without the prior written consent of the
Lender, not to be unreasonably delayed or withheld; provided, however, that such
consent shall be deemed given with respect to a particular Restructuring if the
same is not rejected in writing by the Lender within fifteen (15) Business Days
after the Lender receives the Borrower’s written request for consent thereto. 
To the extent not previously disclosed to the Lender, in writing, pursuant to
Section 7.01(d) or otherwise, the Borrower will notify the Lender promptly upon
becoming aware of (i) the occurrence of an Insolvency Event in respect of an
Underlying Obligor on any Eligible Loan in the Eligible Loan Pool, (ii) the
commencement of foreclosure or similar proceedings in respect of the premises
which secure any Eligible Loan in the Eligible Loan Pool and (iii) any other
material default in any other material term of any pledged Eligible Loan, such
notice to be delivered not later than five (5) Business Days following the
Borrower becoming aware thereof.

 

(b)                                 If the Borrower desires to Restructure an
Eligible Loan, the Borrower shall submit a description of the proposed
Restructuring to the Lender. For all Restructurings, the Borrower shall endorse
in blank and deliver the original replacement note, if any, to the Custodian. 
The Borrower shall promptly notify the Lender promptly of any payment defaults
and other material defaults with respect to any Eligible Loan that has been
Restructured.

 

(c)                                  “Restructure” or “Restructuring” shall mean
any modification to or amendment or waiver of any of the material terms of an
Asset if such modification or waiver has the effect of changing the due date for
or amount of any scheduled payment, whether principal, interest or otherwise
(but not including the addition, modification, or deletion of a prepayment fee
or waiver of default interest or other penalty amounts thereunder), changing the
applicable interest rate, releasing any collateral  for or guaranty of an Asset
(except to the extent such release is provided for in the relevant Collateral
Documents), reducing or waiving any portion of the principal balance of an
Eligible Loan or permitting the sale or junior financing of any collateral
therefor, in each case to the extent not expressly required by the applicable
Collateral Documents.

 

8.07                           Modifications of Charter Documents and Certain
Other Agreements.  The Borrower will not, without the prior written consent of
the Lender, amend, modify or change its formation or operational documents
(including, without limitation, by the filing or modification of any certificate
of designation) or bylaws or operating agreement, as applicable with respect to
any matter specified in Section 7.09.

 

8.08                           Business.  The Borrower will not engage (directly
or indirectly) in any business other than the acquiring and origination of
Assets contemplated by this Agreement, servicing the Assets and acquiring,
owning, maintaining, operating and disposing of Assets.

 

50

--------------------------------------------------------------------------------


 

Section 9.                                            Events of Default;
Remedies.

 

9.01                           Events of Default.  The occurrence of any of the
following specified events shall, at the option of the Lender, constitute an
Event of Default (each an “Event of Default”):

 

(a)                                  The Borrower shall fail to pay any
principal or interest hereunder within three (3) days of when due, or (ii) the
Borrower shall fail to pay any Fees or any other amount payable hereunder or
under any other Credit Document, and the same shall continue for a period of
five (5) Business Days after the Borrower has received notice thereof;

 

(b)                                 The Borrower shall fail to observe or
perform any term, covenant or provision in this Agreement, not otherwise
addressed in this Section 9.01, for thirty (30) days after written notice
thereof has been given to the Borrower by the Lender, or if such breach of
covenant is of a nature that is capable of being remedied but that cannot with
reasonable effort be completely remedied within said period of thirty (30) days,
such additional period of time as may be reasonably necessary to cure same,
provided, however, that the Borrower commences such cure within said thirty (30)
day period and diligently prosecutes same, to completion, but in no event shall
such extended period exceed sixty (60) days; provided, however, that to the
extent any such breach of covenant relates specifically to one or more Eligible
Loans, no Event of Default shall be deemed to have occurred if, in lieu of the
curing such breach of covenant as set forth above, Borrower shall remove the
applicable Eligible Loan(s) (the “Defaulted Eligible Loan(s)”) from the Eligible
Loan Pool by paying to Lender the Release Price therefor within the thirty (30)
day period referenced above, and in the event that at the time of such breach,
Borrower provides a new Eligible Loan into the Eligible Loan Pool, the Borrower
may, with Lender’s written consent to be granted or withheld in its sole and
absolute discretion, use the proceeds from an Advance with respect to the new
Eligible Loan to offset the Release Price with respect to the Defaulted Eligible
Loan(s).

 

(c)                                  Any representation, warranty, certification
or statement made by the Borrower or the Guarantor in this Agreement or in any
of the other Credit Documents, or in any certificate, financial statement or
other document delivered pursuant to this Agreement or any of the other Credit
Documents shall have been false, misleading or otherwise incorrect in any
material respect when made (or deemed made); provided, however, that with
respect to any such representation, warranty, certification or statement upon
which the Lender has not relied to its detriment, then Borrower shall be
permitted thirty (30) days after the earlier to occur of (i) the date on which
the Lender notifies the Borrower of such incorrect representation, warranty,
certification or statement, and (ii) the date on which Borrower first has actual
knowledge of any such incorrect representation, warranty, certification or
statement, within which to correct such misstatement; and provided further that
if any such uncured incorrect representation, warranty, certification or
statement is delivered in connection with one or more specific Eligible Loans,
or relates solely to one or more specific Eligible Loans, such uncured incorrect
representation, warranty, certification or statement shall not be deemed to be
an Event of Default hereunder, unless Borrower fails to either (x) cure such
incorrect representations, warranty, certification or statement as stated above
or (y) remove the Eligible Loan from the Eligible Loan Pool (by paying its
Release Price to Lender) within the thirty (30) day period referenced above;

 

51

--------------------------------------------------------------------------------


 

(d)                                 This Agreement or any of the other Credit
Documents shall, at any time after its execution and delivery, for any reason
cease to be in full force and effect (unless such occurrence is in accordance
with its terms or after indefeasible payment in full thereof or solely as a
result of the actions or inactions of the Lender) or shall be declared to be
null and void, or the validity or enforceability thereof shall be contested by
the Borrower or at any time and for any reason the Borrower or the Guarantor
seeks to repudiate or revoke its obligations under this Agreement or any of the
other Credit Documents;

 

(e)                                  An Insolvency Event shall occur with
respect to the Borrower or the Guarantor;

 

(f)                                    The Borrower conceals, removes or permits
to be concealed or removed, any part of its property, with the intent to hinder,
delay or defraud its creditors or any of them, or shall make or permit a
transfer of any of its property which transfer is fraudulent under any
bankruptcy, fraudulent conveyance or similar law;

 

(g)                                 One or more final, non-appealable judgments
or decrees in an aggregate amount at least equal to $800,000 shall be entered by
a court or courts of competent jurisdiction against the Borrower (other than any
judgment which is fully covered by insurance provided by a reputable insurance
company, and where the deductible or other retained amount does not exceed
$800,000) and any such judgments or decrees shall not be stayed, discharged,
paid, bonded or vacated within thirty (30) days from the date of entry;

 

(h)                                 A Change in Control shall occur, unless
either (i) the Lender shall consent in writing to such Change in Control
pursuant to and in accordance with the terms and conditions of this Agreement or
(ii) the Borrower shall have repaid the entire Principal Amount, together with
any and all amounts due under the Credit Documents with respect to such
prepayment (specifically excluding any Prepayment Fee) within five (5) Business
Days following demand by the Lender;

 

(i)                                     (1) (i) any Termination Event occurs,
(ii) any accumulated funding deficiency, whether or not waived, exists with
respect to any Plan, (iii) any Person engages in any transaction prohibited
under the prohibited transaction provisions of ERISA, (iv)  the Borrower or any
ERISA Affiliate fails to pay when due an amount which is payable by it to the
PBGC or to a Plan under Title IV of ERISA, (v) the imposition upon the Borrower
or any ERISA Affiliate of any tax under Section 4980B(a) of the Code, (vi) the
assessment by the Secretary of Labor of a civil penalty against the Borrower or
any ERISA Affiliate with respect to any Plan under Section 502(c) of ERISA, or
(vii) any other event or condition occurs or exists with respect to a Plan, and
(2) any such event or condition set forth in the foregoing clauses (i) -
(vii) might reasonably be expected to have a Material Adverse Effect;

 

(j)                                     The Borrower terminates its existence or
suspends or discontinues its business; provided, however, that the Borrower
shall not be deemed to have suspended or discontinued its business merely by
ceasing to make or acquire additional Assets;

 

(k)                                  The Lender no longer has a perfected first
priority security interest in the Collateral or any portion thereof other than
due to Lender’s actions, unless the Borrower either

 

52

--------------------------------------------------------------------------------


 

(i) cures the loss of such perfected first priority security interest to the
satisfaction of the Lender within ten (10) Business Days of receipt of notice
from the Lender or (ii) removes (or replaces with a new Eligible Loan) the
applicable Eligible Loan(s) from the Eligible Loan Pool (by paying its Release
Price to Lender) within the ten (10) Business Day period referenced above;

 

(l)                                     The use or pledge of proceeds of any
Advance in a manner in violation of terms of this Agreement or any of the other
Credit Documents; or

 

(m)                               The Borrower or the Guarantor defaults beyond
any applicable notice or grace period under any of the other Credit Documents to
which the Borrower or the Guarantor is a party.

 

9.02                           Remedies.  In addition to all remedies conferred
upon the Lender by law or equity or the terms of any Credit Document, if any
Event of Default shall then be continuing, the Lender may, without any written
notice to the Borrower other than as set forth below take any or all of the
following actions, without prejudice to the rights of the Lender or the holder
of this Agreement or of the Note to enforce its claims against the Borrower
(provided, however, that, if an Event of Default specified in Section 9.01 shall
occur with respect to the Borrower, the result which would occur as specified in
clauses (i) and (ii) below shall occur automatically without the giving of any
notice): (i) declare the Availability terminated, whereupon the Availability of
the Lender shall forthwith terminate immediately and any Fees shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and all other payments in respect of all
Advances and all Obligations to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; (iii) take possession of
any or all of the Collateral (including, without limitation, taking possession
of any or all of the Collateral Documents by delivering notice to the Custodian
advising the Custodian that an Event of Default has occurred and instructing the
Custodian to deliver such Collateral Documents to Lender), (iv) upon prior
notice to the Borrower (provided, however, that the failure to provide such
notice shall not be deemed to invalidate, waive or otherwise limit the Lender’s
actions and rights hereunder), foreclose upon or otherwise enforce its security
interest in and lien on any or all of the Collateral (including, without
limitation, completing any allonges in blank and completing and filing or
recording, as applicable, any assignments in blank) to secure all payments and
performance of obligations owed by the Borrower under this Agreement and the
other Credit Documents, (v) exercise all of the Lender’s other rights and
remedies under the Credit Documents or otherwise available pursuant to
applicable law; (vi) with respect to the Eligible Loans, (A) terminate the
Servicing Agreement and service the Eligible Loans, including the right to
institute collection, foreclosure and other enforcement actions with respect to
the Eligible Loans against any relevant Underlying Obligor; (B) enter into
modification agreements and make extension agreements with respect to payments
and other performances; (C) release Underlying Obligors and other Persons liable
for performance; (D) settle and compromise disputes with respect to payments and
performances claimed due, all without notice to the Borrower, and all in the
Lender’s sole and absolute discretion and without relieving the Borrower from
performance of the obligations hereunder; (E) receive, collect, open and read
all mail of the Borrower for the purpose of obtaining all items pertaining to
the Eligible Loans and any collateral described in any Credit Document;
(F) collect all Portfolio Cash Flow directly from Underlying Obligors and
tenants; (G) apply all amounts in or subsequently deposited in the

 

53

--------------------------------------------------------------------------------


 

Collection Account to the payment of all unpaid Obligations as the Lender in its
sole and absolute discretion shall determine; and (H) substitute immediately
another servicer for the Servicer in all of the Servicer’s roles and functions
as contemplated by the Credit Documents and the Servicing Agreement in respect
of the Collateral and Collateral Documents, with any reasonably and customary
fees, costs and expenses of, for or payable to any replacement servicer being at
the Borrower’s sole cost and expense; (vii) upon prior notice to the Borrower
(provided, however, that the failure to provide such notice shall not be deemed
to invalidate, waive or otherwise limit the Lender’s actions and rights
hereunder), enforce the Lender’s rights and remedies under the Credit Documents
and to foreclose or otherwise realize upon the Collateral or to exercise any
other rights and remedies available to it at law, in equity or by statute;
and/or (viii) exercise all of the rights and remedies of a secured party with
respect to the Collateral under the UCC or otherwise accorded to a secured party
in equity or at law.

 

Section 10.                                      Miscellaneous.

 

10.01                     Payment of Expenses; Indemnity.

 

(a)                                  The Borrower shall pay, whether or not this
Agreement becomes effective on the Effective Date or any Advance is made, on
demand, (i) all reasonable and customary out-of-pocket costs and expenses
incurred by the Lender, including documentation and diligence fees and expenses
associated with entering into, negotiating, preparing, reviewing and executing
this Agreement and the other Credit Documents and all related agreements,
documents and instruments, (ii) in accordance with Section 5.13 hereof,
reasonable and customary out-of-pocket costs and expenses in connection with the
due diligence and documentation of all loans proposed for inclusion in the
Eligible Loan Pool, (iii)  all reasonable out-of-pocket attorneys’ fees and
expenses in connection with (A) any effort to enforce, protect or collect
payment of any Obligation or to enforce any Credit Document or any related
agreement, document or instrument, or effect collection hereunder or thereunder,
and including instituting, maintaining, preserving, enforcing and foreclosing on
the Lender’s security interests or Liens in any of the Collateral, whether
through judicial proceedings or otherwise, (B) defending or prosecuting any
actions, claims or proceedings arising out of or relating to the Lender’s
transactions with the Borrower, or with the Servicer or the Custodian in
relation to the Collateral, (C) following the occurrence and during the
continuation of an Event of Default, seeking, obtaining or receiving any advice
with respect to its rights and obligations under this Agreement, any of the
other Credit Documents and all related agreements, documents and instruments
with respect to the Assets, the Eligible Loan Pool or Collateral, or (D) any
modification, restatement, supplement, amendment, waiver or extension of this
Agreement or any Credit Document or any related agreement, document or
instrument with respect to the Assets, the Eligible Loan Pool or Collateral.
Subject to Section 2.09, in addition and without limiting the foregoing, the
Borrower shall pay all taxes (other than taxes based upon or measured by the
Lender’s income or revenues or any personal property tax), if any, in connection
with this Agreement, the issuance of the Note and the recording or filing of any
Credit Document and financing statements therefor and pursuant to the Credit
Documents, except, in the case of any of the foregoing, any costs or expenses
resulting from the gross negligence or willful misconduct of the Lender or its
Affiliates, successors or assigns.

 

54

--------------------------------------------------------------------------------


 

(b)                                 Without limiting any other rights which the
Lender, or any Affiliate thereof, as well as their respective directors,
officers, employees and agents (each, an “Indemnified Party”) may have hereunder
or under applicable law, the Borrower hereby agrees to indemnify each
Indemnified Party from and against any and all losses, damages, liabilities,
demands, claims, suits, proceedings (whether civil or criminal), orders,
judgments, penalties, fines, and other sanctions and reasonable out-of-pocket
expenses, including, without limitation reasonable attorneys’ fees (other than
repayment of the Obligations, and in all cases excluding consequential, punitive
and special damages) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of, relating to or resulting from this
Agreement, any other Credit Document, any Collateral or other collateral
described in any Credit Document or the use of any proceeds of Advances,
excluding, however, Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct (as determined by a final judgment of a court
of competent jurisdiction) on the part of such Indemnified Party or any
Affiliate of such Indemnified Party or any director or officer of such
Indemnified Party or of an Affiliate of such Indemnified Party. Without limiting
or being limited by the foregoing, the Borrower shall pay on demand to each
Indemnified Party any and all amounts necessary (other than repayment of the
Obligations) to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from:

 

(i)                                     The making of an Advance secured by a
pledge of an Asset which is not at the date of the creation of such security
interest an Eligible Loan;

 

(ii)                                  Reliance on any representation or warranty
or statement made by the Borrower (or any of its officers) under or in
connection with any Credit Document which shall have been intentionally and
materially incorrect when made;

 

(iii)                               The failure by the Borrower to comply with
any applicable law, rule or regulation with respect to any Eligible Loan or any
collateral described in any Credit Document, or the nonconformity of any
Collateral or any collateral described in any Credit Document with any such
applicable law, rule or regulation that materially and adversely affects the
Borrower’s or the Guarantor’s ability to fulfill their respective obligations
under the Credit Documents;

 

(iv)                              The failure to vest and maintain in the
Lender, under Section 5.09, a valid and perfected first (unless an alternative
lien priority was accepted by the Lender in writing) priority security interest
in the Collateral or any collateral described in any Credit Document, except as
otherwise permitted by this Agreement;

 

(v)                                 Any investigation (other than internal
investigations conducted solely by the Lender), litigation or proceeding related
to this Agreement or any other Credit Document or the use of proceeds of
Advances or in respect of any Asset, Collateral and other collateral described
in any Credit Document;

 

(vi)                              The making of any wire transfer to an
incorrect account or in an incorrect amount in accordance with instructions
received from the Borrower, it

 

55

--------------------------------------------------------------------------------


 

being understood and agreed that the funds represented by any such wire shall
constitute an Advance hereunder;

 

(vii)                           Any willful misrepresentation with respect to
the Borrower or the Collateral;

 

(viii)                        Any acts of fraud, misappropriation of funds and
theft;

 

(ix)                                Any waste of the Collateral;

 

(x)                                   Any oil, gasoline, fuel, toxic or
hazardous material or waste as defined in any applicable law or regulations in,
at, on, or emanating from any Mortgaged Property;

 

(xi)                                Any unauthorized transfer, sale or
encumbrance of the Collateral; or

 

(xii)                             Any transfer, sale or assignment of the
Borrower or any interest in the Borrower not expressly permitted by the Credit
Documents.

 

(c)                                  Without duplication of any of the
foregoing, the Borrower shall indemnify, protect, hold harmless and defend each
Indemnified Party, for, from and against any and all Indemnified Amounts
(excluding, however, Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct of an Indemnified Party) arising from or
brought in connection with (i) any Eligible Loan or any collateral described in
any Credit Document; (iii) this Agreement; (iv) the Lender’s Lien in the
Collateral and any collateral described in any Credit Document; (v) the Credit
Documents or the transactions related thereto; (vi) any act or omission of the
Borrower, the Custodian, the Servicer, or their respective employees or agents,
whether actual or alleged; or (vii) the investigation, defense and settlement of
claims.  Upon written request by an Indemnified Party, the Borrower will
undertake, at its own cost and expense, on behalf of such Indemnified Party,
using counsel satisfactory to the Indemnified Party, the defense of any legal
action or proceeding to which such Indemnified Party shall be a party.  At the
Lender’s option, the Lender may, at the Borrower’s expense, prosecute or defend
any action involving the priority, validity or enforceability of any of the
Credit Documents.

 

10.02                     Notices.  Unless otherwise provided in this Agreement,
all notices, approvals, consents and other communications under this Agreement
(collectively, “Notices”) are to be in writing and addressed to each party at
the notice address set forth on Schedule 10.02.  Notices shall be deemed to have
been duly given upon the earliest of: (a) actual receipt; (b) delivery by
courier to the business address set forth in Schedule 10.02; (c) by facsimile,
with delivery confirmation,  (d) one (1) Business Day after having been timely
deposited for overnight delivery, fee prepaid, with a reputable overnight
courier service, having a reliable tracking system or (e) in the case of email,
upon delivery such email; provided, however, that (i) such email Notice was also
delivered by one of the means set forth in (a), (b),(c) or (d) above (which may
arrive after such email). A new address for Notice to any party hereto may be
established by Notice to the other party in the manner set forth in this
Section 10.02; provided, however, that no change of address will be effective
until Notice thereof actually is received by the party to whom such address
change is sent.  Notice to outside counsel or parties, other than the named

 

56

--------------------------------------------------------------------------------


 

Guarantor and the Lender, now or hereafter designated by a party as entitled to
Notice, are for convenience only and are not required for Notice to a party to
be effective in accordance with this Section 10.02.  A party receiving a Notice
which does not comply with the technical requirements for notice under this
Section 10.02 may elect to waive any deficiencies and treat the Notice as having
been properly given.

 

10.03                     Benefit of Agreement.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns of the parties hereto; provided,
however, that the Borrower may not assign or transfer any of its rights,
obligations or interests hereunder or under any Credit Document or delegate any
of its duties hereunder or under any Credit Document without the prior written
consent of the Lender.

 

10.04                     No Waiver; Remedies Cumulative.  No failure, delay or
omission of the Lender or the holder of the Note to exercise any right, power or
privilege hereunder or under any other Credit Document upon the occurrence of
any Default or Event of Default or otherwise shall impair any such right, power
or privilege or shall be construed to be a waiver of any such Default or Event
of Default or an acquiescence therein. The Lender may, from time to time, in
writing waive compliance by the other parties with any of the terms of this
Agreement or any Credit Document and its rights and remedies upon any Default or
Event of Default, and no waiver by the Lender shall ever be legally effective
unless such waiver by the Lender shall be acknowledged and agreed in writing by
the Lender.  No course of dealing between the Borrower and the Lender or the
holder of the Note shall operate as a waiver of compliance by the other parties
with any of the terms of this Agreement or any Credit Document or of its rights
and remedies upon any Default or Event of Default.  No waiver of any Default or
Event of Default shall impair any right, power, privilege or remedy of the
Lender not specifically waived.  No single, partial or full exercise of any
right, power, privilege of the Lender shall preclude any other or further
exercise thereof.  The acceptance by the Lender at any time and from time to
time of a partial payment or partial performance of any of the Borrower’s
Obligations set forth herein shall not be deemed a waiver, reduction,
modification or release from any Default or Event of Default then existing.  No
waiver by the Lender or any Default or Event of Default shall be deemed to be a
waiver of any other existing or any subsequent Default or Event of Default.  The
rights, powers and remedies herein or in any other Credit Document expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which the Lender or the holder of the Note would otherwise have.  No notice to
or demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Lender or the holder of the Note to any other or
further action in any circumstances without notice or demand.

 

10.05                     Calculation; Computations.

 

(a)                                  The financial statements to be furnished to
the Lender pursuant hereto shall be made and prepared in accordance with then
current GAAP consistently applied throughout the periods involved (except as set
forth in the notes thereto or as otherwise disclosed in writing by the Borrower
to the Lender, and except for models or projections, if any, provided by
Borrower).

 

57

--------------------------------------------------------------------------------


 

(b)                                 All computations of interest and the Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days occurring in the period for which such interest or fees are payable.

 

10.06                     Governing Law; Submission to Jurisdiction; Venue.

 

(a)                                  This Agreement and the other Credit
Documents and the rights and obligations of the parties hereunder and thereunder
shall be construed in accordance with and be governed by the laws of the State
of New York. Any legal action or proceeding against the Borrower with respect to
this Agreement or any other Credit Document shall be brought exclusively in the
courts of the State of New York or in the United States Federal courts in each
case located in New York, New York and, by execution and delivery of this
Agreement each of the parties hereto hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts.

 

(b)                                 The Borrower hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Credit Document brought in the courts referred to in
clause (a) above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

10.07                     No Proceedings.  The Borrower hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all outstanding indebtedness hereunder, it will not institute
against, or join any other Person in instituting against the Lender, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other similar proceeding under the laws of the United States or any state of the
United States.

 

10.08                     Assignment and Participation.

 

(a)                                  The Lender may, without the consent of the
Borrower, the Guarantor or any other Person, at any time assign to one or more
assignees (each, an “Assignee”), other than to a Non-Permitted Assignee
(hereinafter defined), all or a portion of its rights and obligations under this
Agreement, its Note and the other Credit Documents, including, without
limitation, in connection with a securitization hereof; provided, however, that
such Assignee shall assume the assigned rights and obligations.  The Borrower
will be required to deal only with the Lender or one of the Lender’s Affiliates
on behalf of any and all Assignees and/or Participants (as defined below) with
respect to ordinary course Advances, re-margining provisions for extension
options, consents, waivers and/or modifications of Eligible Loans.

 

(b)                                 The Lender may, without the consent of the
Borrower, the Guarantor or any other Person, at any time grant to one or more
participants (each, a “Participant”), other than to a Non-Permitted Assignee,
participating interests in its rights and obligations under this Agreement
(including its obligation to made Advances).  In the event of any such grant by
the Lender of the Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement.  Any agreement granting a

 

58

--------------------------------------------------------------------------------


 

participation to a Participant shall provide that the Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower
hereunder.

 

(c)                                  The Borrower shall reasonably cooperate in
any such assignment or participation by any Lender; provided, however, that any
such assignment or participation shall be at no cost to the Borrower, except
that the Borrower shall be responsible for its own legal fees in connection
therewith.

 

(d)                                 If an Assignee or Participant is not
organized under the laws of the United States of America or a state thereof, it
shall deliver to the Borrower certification as to exemption from deduction or
withholding of any United States federal income taxes and, if it is a United
States Person, it shall deliver a W-9 or other certification evidencing that it
is a United States Person. Any assignment made during the continuation of an
Event of Default shall not be affected by any subsequent cure or waiver of such
Event of Default.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, (i) during the continuance of an Event of Default,
Lender may, without the consent of the Borrower, the Guarantor or any Person,
make any assignment described in Section 10.08(a) or grant any participation
described in Section 10.08(b) to a Non-Permitted Assignee and (ii) nothing
contained in this Agreement shall prohibit or restrict Lender from otherwise
conducting any business with any Non-Permitted Assignee. “Non-Permitted
Assignee” shall mean any Person listed on Schedule 10.08.

 

10.09                     Obligation to Make Payments in Dollars.  All payments
of the principal and interest on the Note and any other amounts due hereunder or
under any other Credit Document shall be made in Dollars.

 

10.10                     Counterparts.  This Agreement and the other Credit
Documents may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

10.11                     Headings Descriptive.  The headings of the several
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.

 

10.12                     Modification.  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be amended, modified,
supplemented, changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Lender.  Unless
such amendment, modification, supplement, change, waiver, discharge or
termination is in writing signed by the Lender, it shall not be valid or
effective (or serve as a basis of reliance by way of estoppel).

 

10.13                     Survival.  All indemnities set forth herein including,
without limitation, in Sections 2.09, 2.12, 4.05 and 10.01 shall survive the
execution and delivery of this Agreement and the Note and the making and
repayment of the Advances.

 

59

--------------------------------------------------------------------------------


 

10.14                     Appointment of Lender as Attorney-In-Fact.  The
Borrower irrevocably designates, makes, constitutes and appoints the Lender (and
all persons reasonably designated by the Lender), with full power of
substitution, as the Borrower’s respective true and lawful attorney-in-fact (and
not agent-in-fact) and the Lender, or the Lender’s agent, may, without notice to
the Borrower and at such time or times thereafter as the Lender or said agent,
in its discretion, may determine, in the Borrower’s or the Lender’s name, at no
duty or obligation on the Lender, do the following:

 

(a)                                  Following the occurrence and during the
continuance of any Event of Default, all acts and things necessary to fulfill
the Borrower’s administrative duties pursuant to this Agreement.

 

(b)                                 Following the occurrence and during the
continuance of any Event of Default, all acts and things necessary to fulfill
the Borrower’s obligations under this Agreement and the Credit Documents, except
as otherwise set forth herein, at the cost and expense of the Borrower.

 

(c)                                  In addition to, but not in limitation of
the foregoing, at any time or times upon the occurrence and during the
continuance of an Event of Default, the Lender shall have the right:  (i) to
enter upon the Borrower’s premises and to receive and open all mail directed to
the Borrower and remove all payments to the Borrower on the Collateral and
considered Portfolio Cash Flow; (ii) in the name of the Borrower to notify the
Post Office authorities to change the address for the delivery of mail addressed
to the Borrower to such address as the Lender may designate (notwithstanding the
foregoing, for the purposes of notice and service of process to or upon the
Borrower as set forth in this Agreement, the Lender’s rights to change the
address for the delivery of mail shall not give the Lender the right to change
the address for notice and service of process to or upon the Borrower in this
Agreement); (iii) demand, collect, receive for and give renewals, extensions,
discharges and releases of any Collateral or other collateral described in any
Credit Document; (iv) institute and prosecute legal and equitable proceedings to
realize upon the Collateral or other collateral described in any Credit
Document; (v) settle, compromise, compound or adjust claims in respect of any
Collateral or other collateral described in any Credit Document or any legal
proceedings brought in respect thereof; (vi) generally, sell in whole or in part
for cash, credit or property to others or to itself at any public or private
sale, assign, make any agreement with respect to or otherwise deal with any of
the Collateral or other collateral described in any Credit Document as fully and
completely as though the Lender were the absolute owner thereof for all
purposes, except to the extent limited by any applicable laws and subject to any
requirements of notice to the Borrower or other persons under applicable laws;
(vii) take possession and control in any manner and in any place of any cash or
non-cash items of payment or proceeds of Collateral or other collateral
described in any Credit Document; (viii) endorse the name of the Borrower upon
any notes, acceptances, checks, drafts, money orders, chattel paper or other
evidences of payment of Portfolio Cash Flow that may come into the Lender’s
possession; and (ix) sign the Borrower’s name on any instruments or documents
relating to any of the Collateral or other collateral described in any Credit
Document, or on drafts against obligors as attorney in fact.  The appointment of
the Lender as attorney-in-fact for the Borrower is coupled with an interest and
is irrevocable.

 

60

--------------------------------------------------------------------------------


 

10.15                     Waiver.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT AND TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, BORROWER HEREBY
WAIVES (i) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF PRESENTMENT, PROTEST,
DEFAULT, NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, AND ONE OR MORE
EXTENSIONS OR RENEWALS OF ANY OR ALL ASSETS, DOCUMENTS, INSTRUMENTS, CHATTEL
PAPER, INDEMNIFICATIONS AND GUARANTIES AT ANY TIME HELD BY THE LENDER ON WHICH
BORROWER MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER THE
LENDER MAY DO IN THIS REGARD; (ii) ALL RIGHTS TO HEARING PRIOR TO THE LENDER’S
TAKING POSSESSION OR CONTROL OF, OR THE LENDER’S REPLEVIN, ATTACHMENT OR LEVY ON
OR OF ANY COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY
COURT PRIOR TO ALLOWING THE LENDER TO EXERCISE ANY OF THE LENDER’S REMEDIES;
(iii) THE BENEFIT OF ALL VALUATION, APPRAISEMENT OR EXEMPTION LAWS, (iv) ANY AND
ALL DEFENSES AND COUNTERCLAIMS (OTHER THAN COMPULSORY COUNTERCLAIMS) IT MAY HAVE
OR COULD INTERPOSE IN ANY ACTION OR PROCEDURE OR PROCEEDING BROUGHT BY LENDER TO
OBTAIN AN ORDER OF COURT RECOGNIZING THE LIENS GRANTED IN FAVOR OF LENDER IN AND
TO ANY COLLATERAL OR COLLATERAL DESCRIBED IN ANY CREDIT DOCUMENT; AND
(v) DEMAND, PRESENTMENT, PROTEST, NOTICE OF DISHONOR OR NON-PAYMENT, AS WELL AS
ALL DEFENSES WITH RESPECT TO ANY AND ALL INSTRUMENTS, NOTICE OF ACCEPTANCE,
NOTICE OF ADVANCES MADE, CREDIT EXTENDED, COLLATERAL RECEIVED OR DELIVERED OR
ANY OTHER ACTION TAKEN BY LENDER IN RELIANCE HEREON, AND ALL OTHER DEMANDS AND
NOTICES OF ANY DESCRIPTION, EXCEPT SUCH AS ARE EXPRESSLY PROVIDED FOR HEREIN.

 

10.16                     Waiver of Jury Trial.  THE LENDER AND THE BORROWER
EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT EACH OF
THEM MAY HAVE TO A TRIAL BY JURY OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT,
THE NOTE AND ANY CREDIT DOCUMENT AND AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH OR THEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING HERETO
OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO
THIS AGREEMENT.

 

10.17                     Exhibits and Schedules.  Any and all exhibits and
schedules to this Agreement are an integral part hereof.  The Borrower agrees
that the form of any Exhibit hereto shall be amended from time to time upon the
Lender’s reasonable request.

 

10.18                     Severability of Provisions.  Any provision which is
determined to be unconscionable, against public policy or any provision of this
Agreement or any other Credit Document which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

61

--------------------------------------------------------------------------------


 

10.19                     Further Instruments.  The Borrower and Guarantor shall
from time to time execute and deliver, all such amendments, supplements and
other modifications hereto and to the other Credit Documents and all such
financing statements or continuation statements, instruments of further
assurance and any other instruments, and shall take such other actions, as the
Lender reasonably requests and deems necessary or advisable in furtherance of
the agreements contained herein.

 

10.20                     Splitting of the Note, this Agreement and other Credit
Documents; Transfer of Note; Replacement of Lost Note.

 

(a)                                  Subject to the provisions of Section 10.08,
the Note, this Agreement and the other Credit Documents shall, at any time until
the same shall be fully paid and satisfied, at the sole election of the Lender,
be split or divided into two or more notes (whether in connection with a
securitization or otherwise) and, solely in connection with a split of the Note,
two or more credit agreements and security agreements, each of which shall cover
all or a portion of the Collateral, provided, however, that each transfer of a
Note shall be accompanied by the transfer of relevant rights under the security
instruments and agreements, and provided further, however, that no such division
or transfer of the Note or such rights shall impose upon the Borrower any
greater obligations than those of the Borrower that would arise hereunder or
under any Credit Document if such division or transfer had not occurred.  To
that end, the Borrower, upon written request of the Lender and at no direct or
indirect cost to the Borrower (other than the Borrower’s own legal fees), shall
execute, acknowledge and deliver to the Lender and/or its designee or designees
substitute notes, loan agreements, security instruments and security agreements
in such principal amounts, aggregating not more than the then unpaid principal
amount of the Note and containing terms, provisions and clauses substantially
identical to those contained in this Agreement, the Note and such other
documents and instruments as may be reasonably required by the Lender, subject
to the foregoing provisos.

 

(b)                                 In connection with a Transfer by the Lender
or its permitted successors and assigns that is otherwise permitted by this
Agreement, a holder of a Note may transfer such Note to a new holder, or may
exchange such Note for Notes of different denominations, subject to all of the
terms of this Agreement, by surrendering such Note to the Borrower duly endorsed
for transfer or accompanied by a duly executed instrument of transfer naming the
new holder (or the current holder if submitted for exchange only), together with
written instructions for the issuance of one or more new Notes specifying the
respective principal amounts of each new Note and the name of each new holder
and each address therefor.  The Borrower shall simultaneously deliver to such
holder or its designee, at no direct or indirect cost to Borrower (other than
the Borrower’s own legal fees), such new Notes, and shall mark the surrendered
Notes as canceled. The Lender may assign all or a portion of its Notes to an
Affiliate of the Lender or a lender of the Lender and upon written request of
the Lender, the Borrower shall issue such new Notes specifying the respective
principal amounts of each new Note and the name of each holder and each address
therefore.  Upon receipt of the executed new Notes, the Lender shall promptly
mark such replaced Notes “canceled” and forward the same to the Loan Parties.

 

(c)                                  Upon receipt of evidence reasonably
satisfactory to the Borrower of the mutilation, destruction, loss or theft of
any Notes and the ownership thereof, the Borrower shall, upon the written
request of the holder of such Notes, execute and deliver in replacement thereof

 

62

--------------------------------------------------------------------------------


 

new Notes in the same form, in the same original principal amount and dated the
same date as the Notes so mutilated, destroyed, lost or stolen; and such Notes
so mutilated, destroyed, lost or stolen shall then be deemed no longer
outstanding hereunder.  If the Notes being replaced have been mutilated, they
shall be surrendered to the Borrower; and if such replaced Notes have been
destroyed, lost or stolen, such holder shall furnish the Borrower with an
indemnity in writing to save it harmless in respect of such replaced Notes.

 

(d)                                 The Borrower shall reasonably cooperate with
any action taken by the Lender under this Section 10.20; provided, however, that
any such cooperation shall be at no cost to the Borrower, except that the
Borrower shall be responsible for its own legal fees in connection therewith.

 

10.21                     Confidentiality and Publicity.  The Lender and any of
its Assignees and/or Participants (collectively, the “Lending Parties”), agree
to keep confidential any information furnished or made available to it by the
Borrower, Holdings or any Affiliate of Holdings (the foregoing, collectively,
the “Borrower Parties”) pursuant to or in furtherance of the transactions
contemplated by this Agreement, including, without limitation, information
relating to the Eligible Loans; provided, however, that nothing herein shall
prevent any Lending Party from disclosing such information (a) to any other
Lending Party, or any Affiliate, officer, director, employee, agent, or advisor
of any Lending Party, provided, however, that each such Person agrees in writing
to be or is otherwise bound to maintain the confidentiality of such information
and uses the same only in connection with the establishment, administration,
reporting with respect to, or enforcement of the Credit Documents, (b) to any
other Person if reasonably incidental to the establishment administration and/or
enforcement of the Credit Documents, such as an attorney or accountant for a
Lending Party, provided, however, that such Person agrees in writing to or is
otherwise bound to maintain the confidentiality of such information and uses the
same only in connection with the establishment, administration, reporting with
respect to, or enforcement of the Credit Documents, (c) as required by any law,
rule, or regulation, (d) upon the order of any court or administrative agency
having appropriate jurisdiction of any party hereto or related subject matter,
(e) upon the request or demand of any regulatory agency or authority having
appropriate jurisdiction of any party hereto or related subject matter, (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any Lending Party
prohibited by this Agreement, (g) in connection with any litigation related to
this Agreement to which such Lending Party or any of its Affiliate may be a
party, (h) to the extent necessary in connection with the exercise of any remedy
under this Agreement or any other Credit Document, and (i) subject to provisions
substantially similar to those contained in this Section 10.21 or other
customary confidentiality requirements applicable to the syndication of credit
facilities, but in all cases subject to a written agreement to maintain
confidentiality to any actual or proposed Participant or Assignee.

 

10.22                     Certain Waivers.  Except as expressly provided for
herein, the Borrower hereby waives (a) demand, presentment, protest, all
defenses and (b) any rights of rescission, setoff, counterclaim or defense to
payment with respect to any and all instruments and all notices and demands of
any description, and the pleading of any statute of limitations as a defense to
any demand under this Agreement or any other Credit Document.

 

63

--------------------------------------------------------------------------------


 

10.23                     Good Faith and Fair Dealing.  The parties agree to
conduct themselves in good faith with fair dealings in connection with the
transactions contemplated by the Credit Documents.

 

NO FURTHER TEXT ON THIS PAGE- SIGNATURE PAGE FOLLOWS

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

NSREIT DOR LOAN, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

NorthStar Real Estate Income Trust
Operating  Partnership, L.P., a Delaware
limited partnership, its sole equity member

 

 

 

 

 

 

 

By:

NorthStar Real Estate Income Trust, Inc.,
a Maryland corporation, its general
partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

 

 

 

Name: Daniel R. Gilbert

 

 

 

 

Title: President & Chief Investment Officer

 

--------------------------------------------------------------------------------


 

 

DORAL BANK

 

 

 

 

 

By:

/s/ Timothy Zietara

 

Name:

Timothy Zietara

 

Title:

Managing Director

 

--------------------------------------------------------------------------------